





EXHIBIT 10.2


CREDIT AGREEMENT
originally dated as of March 24, 2016,
as amended and restated as of December 14, 2017
and as further amended and restated as of May 7, 2019
among
CENTENE CORPORATION,
as the Company,
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
BARCLAYS BANK PLC,
WELLS FARGO SECURITIES, LLC,
JPMorgan Chase Bank, N.A.,
SunTrust Robinson Humphrey, Inc.
and
merrill lynch, pierce, fenner & smith Incorporated
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC,
WELLS FARGO SECURITIES, LLC,
JPMorgan Chase Bank, N.A.,
SunTrust Bank
and
Bank of America, n.a.
as Co-Syndication Agents,
and
U.S. Bank National Association,
Regions Bank,
Fifth Third Bank,
MUFG Bank, ltd.,
PNC BANK, NATIONAL ASSOCIATION,
STIFEL BANK & TRUST,
BMO Harris bank n.a.
and
CIBC Bank USA
as Co-Documentation Agents













--------------------------------------------------------------------------------





Table of Contents
 
 
 
 
 
Page


SECTION 1    DEFINITIONS
 
1


1.1    Definitions    
1


1.2    Other Interpretive Provisions    
34


1.3    Limited Condition Transactions
 
35


1.4    Divisions
 
36


SECTION 2    COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES
36


2.1    Commitments
 
 
36


2.2    Revolving Loan Procedures
 
 
41


2.3    Letter of Credit Procedures
 
 
43


2.4    Swing Line Loans
 
 
47


2.5    Availability of Funds    
 
 
49


2.6    Defaulting Lenders
 
50


SECTION 3    EVIDENCING OF LOANS
 
51


3.1    Notes
 
 
51


3.2    Recordkeeping
 
 
51


SECTION 4    INTEREST
52


4.1    Interest Rates
 
 
52


4.2    Interest Payment Dates
 
 
53


4.3    Setting and Notice of Rates
 
 
53


4.4    Computation of Interest
 
 
53


SECTION 5    FEES
 
 
 
 
53


5.1    Facility Fee
 
 
53


5.2    Letter of Credit Fees
 
 
54


5.3    Administrative Agent’s Fees
 
 
54


SECTION 6    REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS    
55


6.1    Reduction or Termination of the Commitment
 
55


6.2    Prepayments
 
 
55


6.3    Manner of Prepayments
 
 
56


6.4    Repayments
 
 
56


SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
56


7.1    Making of Payments
 
 
56


7.2    Application of Certain Payments
 
57


7.3    Due Date Extension
 
57


7.4    Setoff
 
 
57


7.5    Proration of Payments
 
 
57


7.6    Taxes
 
 
 
58


SECTION 8    INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS, CDOR
LOANS AND BBR LOANS
61


8.1    Increased Costs
 
 
61


8.2    Basis for Determining Interest Rate Inadequate or Unfair; Alternative
Rate of Interest
63








--------------------------------------------------------------------------------





8.3    Changes in Law Rendering Eurocurrency Loans Unlawful
64


8.4    Funding Losses
 
 
65


8.5    Right of Lenders to Fund through Other Offices
 
65



8.6    Discretion of Lenders as to Manner of Funding
65


8.7    Mitigation of Circumstances; Replacement of Lenders
66


8.8    Conclusiveness of Statements
 
 
66


SECTION 9    REPRESENTATIONS AND WARRANTIES
66


9.1    Organization
 
 
67


9.2    Authorization; No Conflict
 
 
67


9.3    Validity and Binding Nature
 
 
67


9.4    [Reserved]
 
 
 
67


9.5    No Material Adverse Change
 
 
67


9.6    Litigation and Guarantee Obligations
 
 
67


9.7    Ownership of Properties; Liens
 
 
67


9.8    Equity Ownership; Subsidiaries
 
 
68


9.9    Pension Plans
 
 
68


9.10    Investment Company Act
 
 
69


9.11    Regulation U, T, and X
 
 
69


9.12    Taxes
 
 
69


9.13    Solvency, etc.
 
 
69


9.14    Environmental Matters
 
 
69


9.15    Insurance
 
 
70


9.16    Real Property
 
 
70


9.17    Information
 
 
70


9.18    Intellectual Property
 
 
71


9.19    Labor Matters
 
 
71


9.20    No Default
 
 
71


9.21    Material Licenses
 
 
71


9.22    Compliance with Material Laws
 
 
71


9.23    Subordinated Debt
 
 
71


9.24    Charitable Foundations
 
 
72


9.25    PATRIOT Act; OFAC; Sanctions and Anti-Corruption and Anti-Money
Laundering Laws
72


SECTION 10    AFFIRMATIVE COVENANTS
 
 
72


10.1    Reports, Certificates and Other Information
 
 
73


10.2    Books, Records and Inspections
 
75


10.3    Maintenance of Property; Insurance
 
 
76


10.4    Compliance with Laws; Payment of Taxes and Liabilities
76


10.5    Maintenance of Existence, Material Licenses, etc.
 
76


10.6    Use of Proceeds
 
 
77


10.7    Employee Benefit Plans
 
 
77


10.8    Environmental Matters
 
 
77


10.9    Credit Ratings
 
 
78


10.10    Designation of Restricted and Unrestricted Subsidiaries
78


SECTION 11    NEGATIVE COVENANTS
 
 
78


11.1    Debt
 
 
 
78








--------------------------------------------------------------------------------





11.2    Liens
 
 
 
 
 
82


11.3    Restricted Payments
 
 
 
84


11.4    Mergers, Consolidations, Sales
 
85


11.5    Modification of Organizational Documents
 
 
86


11.6    Transactions with Affiliates
 
 
86


11.7    Inconsistent Agreements
 
 
86


11.8    Business Activities
 
 
88


11.9    Investments
 
 
88


11.10    Restriction of Amendments to Certain Documents
89


11.11    Fiscal Year
 
 
90


11.12    Financial Covenants
 
 
 
90


11.13    Guaranties
 
 
 
90


11.14    Exceptions
 
 
90


SECTION 12    CONDITIONS OF LENDING, ETC.
 
 
91


12.1    [Reserved]
 
 
 
91


12.2    [Reserved]
 
 
 
91


12.3    Conditions
 
 
91


SECTION 13    EVENTS OF DEFAULT AND THEIR EFFECT
91


13.1    Events of Default
 
 
 
91


13.2    Effect of Event of Default
 
 
93


SECTION 14    AGENTS
 
 
 
94


14.1    Appointment of Agents
 
 
94


14.2    Powers and Duties
 
 
94


14.3    General Immunity
 
 
95


14.4    Agents Entitled to Act as Lender
 
 
97


14.5    Lenders’ Representations, Warranties and Acknowledgment
97


14.6    Right to Indemnity
 
98


14.7    Successor Administrative Agent, Issuing Lender and Swing Line Lender
98


14.8    Withholding Taxes
 
98


14.9    Administrative Agent May File Proofs of Claim
99


SECTION 15    GENERAL
 
 
100


15.1    Waiver; Amendments
 
 
 
100


15.2    Notices
 
 
 
102


15.3    Computations
 
 
 
103


15.4    Costs, Expenses and Taxes
 
 
104


15.5    Assignments; Participations
 
 
104


15.6    Register
 
 
106


15.7    Governing Law
 
 
107


15.8    Confidentiality
 
 
107


15.9    Severability
 
 
108


15.10    Nature of Remedies
 
 
108


15.11    Entire Agreement
 
 
108


15.12    [Reserved]
 
 
108


15.13    Successors and Assigns
 
 
108


15.14    Captions
 
 
109


15.15    Customer Identification – USA Patriot Act Notice
 
109








--------------------------------------------------------------------------------





15.16    Indemnification by the Company
 
 
109


15.17    Nonliability of Lenders
 
 
110


15.18    Forum Selection and Consent to Jurisdiction
 
111


15.19    Waiver of Jury Trial
 
 
111


15.20    Statutory Notice-Oral Commitments
 
112


15.21    Survival of Representation, Warranties and Agreements
112


15.22    Judgment Currency
112


15.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    
113


15.24    Certain ERISA Matters
114


 
 
 
 
 
 
 

ANNEXES
ANNEX A
Lenders and Pro Rata Shares
 
ANNEX B
Addresses for Notices
 

SCHEDULES
SCHEDULE 1.1(a)
[Reserved]
 
SCHEDULE 1.1(b)
Subsidiaries Included in Loan Parties
 
SCHEDULE 1.1(c)
Tax Abatement Documents
 
SCHEDULE 1.1(d)
Centene Plaza Subsidiaries
 
SCHEDULE 9.6    
Guarantee Obligations
 
SCHEDULE 9.8
Subsidiaries
 
SCHEDULE 9.15
Insurance
 
SCHEDULE 9.16
Real Property
 
SCHEDULE 9.19
Labor Matters
 
SCHEDULE 11.1
Existing Debt
 
SCHEDULE 11.2
Existing Liens
 
SCHEDULE 11.9
Investment Policy
 
SCHEDULE 11.14
Exceptions from Guarantee Obligations
 

EXHIBITS
EXHIBIT A
Form of Note (Section 3.1)
 
EXHIBIT B
Form of Compliance Certificate (Section 10.1.3)
 
EXHIBIT C
Form of Assignment Agreement (Section 15.5.1)
 
EXHIBIT D
Form of Notice of Borrowing (Section 2.2.2)
 
EXHIBIT E
Form of Notice of Conversion/Continuation (Section 2.2.3)
 
EXHIBIT F
Form of Notice of Prepayment (Section 6.2.1)
 
EXHIBIT G
Form of Solvency Certificate
 












--------------------------------------------------------------------------------

















CREDIT AGREEMENT
This CREDIT AGREEMENT dated as of March 24, 2016, as amended and restated as of
December 14, 2017 and as further amended and restated as of May 7, 2019 (this
“Agreement”), is entered into among CENTENE CORPORATION (the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders.
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
SECTION 1DEFINITIONS.


1.1    Definitions. When used herein the following terms shall have the
following meanings:


“2019 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of May 7, 2019, among the Company, the lenders party thereto
and the Administrative Agent.
“2019 Restatement Effective Date” has the meaning given to such term in the 2019
Amendment and Restatement Agreement.
“2021 Senior Notes” means the 5.625% Senior Notes of the Company due 2021 issued
under the 2021 Senior Notes Indenture.
“2021 Senior Notes Indenture” means that certain Indenture, dated February 11,
2016, as supplemented by the First Supplemental Indenture thereto dated March
24, 2016, entered into by the Company in connection with the issuance of the
2021 Senior Notes, together with all instruments and other agreements entered
into by the Company in connection therewith.
“2022 Senior Notes” means the 4.75% Senior Notes of the Company due 2022 issued
under the 2022 Senior Notes Indenture.
“2022 Senior Notes Indenture” means that certain Indenture, dated April 29,
2014, entered into by the Company in connection with the issuance of the 2022
Senior Notes, together with all instruments and other agreements entered into by
the Company in connection therewith.
“2024 Senior Notes” means the 6.125% Senior Notes of the Company due 2024 issued
under the 2024 Senior Notes Indenture.
“2024 Senior Notes Indenture” means that certain Indenture, dated February 11,
2016, as supplemented by the First Supplemental Indenture thereto dated March
24, 2016, entered into by the Company in connection with the issuance of the
2024 Senior Notes, together with all instruments and other agreements entered
into by the Company in connection therewith.
“2025 Senior Notes” means the 4.75% Senior Notes of the Company due 2025 issued
under the 2025 Senior Notes Indenture.
“2025 Senior Notes Indenture” means that certain Indenture, dated November 9,
2016, entered into by the Company in connection with the issuance of the 2025
Senior Notes, together with all instruments and other agreements entered into by
the Company in connection therewith.
“2026 Senior Notes” means the 5.375% Senior Notes of the Company due 2026 issued
under the 2026 Senior Notes Indenture.





--------------------------------------------------------------------------------





“2026 Senior Notes Indenture” means that certain Indenture, dated May 23, 2018,
as supplemented by the First Supplemental Indenture thereto dated July 1, 2018,
entered into by the Company in connection with the issuance of the 2026 Senior
Notes, together with all instruments and other agreements entered into by the
Company in connection therewith.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of the Capital
Securities of any Person causing such Person to become a Subsidiary or (c) a
merger or consolidation or any other combination with another Person.
“Acquisition Covenant Election” - see Section 11.12.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing in U.S. Dollars
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) obtained by dividing (a) the LIBO Rate for
such Interest Period by (b) an amount equal to (i) one minus (ii) the Applicable
Reserve Requirement.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and any successor
thereto in such capacity.
“Affected Loan” - see Section 8.3.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.
“Agents” means each of the Administrative Agent, the Syndication Agents, the
Documentation Agents and, solely for purposes of Section 14, the Joint Lead
Arrangers.
“Agreement” - see the Preamble.
“Agreement Currency” - see Section 15.22.
“Alternative Currency” means (a) Australian Dollars, Canadian Dollars, Euros and
Sterling and (b) each currency (other than U.S. Dollars and any currency
described in clause (a)) approved in writing by the Lenders and the Issuing
Lenders.
“Alternative Currency Sublimit” - see Section 2.1.1.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Company or any of its Subsidiaries or Unrestricted Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect (calculated as of the last day
of the quarter most recently ended, using EBITDA for the four quarter period
then ended), it being understood that the Applicable Margin for (i) LIBOR Loans,
EURIBOR Loans, CDOR Loans and BBR Loans shall be the percentage set forth under
the column “LIBOR/EURIBOR/CDOR/BBR Margin”, (ii) Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (iii) the Facility Fee
Rate shall be the percentage set forth under the column “Facility Fee Rate” and
(iv) the L/C Fee Rate shall be the percentage set forth under the column “L/C
Fee Rate”:





--------------------------------------------------------------------------------





Level
Total Debt to EBITDA Ratio
LIBOR/
EURIBOR/CDOR / BBR
Margin
Base Rate Margin
Facility Fee Rate
L/C Fee Rate
I
Greater than or equal to 3.5:1
1.875%
0.875%
0.275%
1.875%
II
Greater than or equal to 3.0:1 but less than 3.5:1
1.750%
0.750%
0.250%
1.750%
III
Greater than or equal to 2.5:1 but less than 3.0:1
1.500%
0.500%
0.200%
1.500%
IV
Greater than or equal to 2.0:1 but less than 2.5:1
1.250%
0.250%
0.175%
1.250%
V
Greater than or equal to 1.5:1 but less than 2.0:1
1.000%
0.000%
0.150%
1.000%
VI
Less than 1.5:1
0.875%
0.000%
0.150%
0.875%

The LIBOR/EURIBOR/CDOR/BBR Margin, the Base Rate Margin, the Facility Fee Rate
and the L/C Fee Rate shall be adjusted, to the extent applicable, on the fifth
Business Day after the earlier of the date the Company provides or is required
to provide the annual and quarterly financial statements and other information
pursuant to Section 10.1.1 or 10.1.2, as applicable, and the related Compliance
Certificate pursuant to Section 10.1.3. Notwithstanding anything contained in
this paragraph to the contrary, (a) until the first delivery after the 2019
Restatement Effective Date of the quarterly financial statements and other
information required under Section 10.1.2 and the related Compliance Certificate
pursuant to Section 10.1.3, the LIBOR/EURIBOR/CDOR/BBR Margin, the Base Rate
Margin, the Facility Fee Rate and the L/C Fee Rate shall be based on Level V
above, (b) if the Company fails to deliver such financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR/EURIBOR/CDOR/BBR Margin, the Base Rate Margin, the
Facility Fee Rate and the L/C Fee Rate shall be based upon Level I above
beginning on the date the Company is notified in writing by the Administrative
Agent that such financial statements and Compliance Certificate were not
delivered when required until the fifth Business Day after such financial
statements and Compliance Certificate are actually delivered, whereupon the
Applicable Margin shall be determined by the then current Level and (c) no
reduction to any Applicable Margin shall become effective at any time when an
Event of Default or Unmatured Event of Default has occurred and is continuing.
The Total Debt to EBITDA Ratio as used in the foregoing definition shall be
calculated after giving effect to the Centene Plaza Subsidiary Exclusion.
“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
FRB or other applicable banking regulator. Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (i) any category
of liabilities which includes deposits by reference to which the applicable LIBO
Rate or any other interest rate of a Loan is to be determined or (ii) any
category of extensions of credit or other assets which include LIBOR Loans. A
LIBOR Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on LIBOR Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders or the
Issuing Lenders by means of electronic communications pursuant to Section
15.2.2.
“Assignee” - see Section 15.5.1(a).
“Assignment Agreement” - see Section 15.5.1(a).
“Assignment Date” - see Section 15.5.1(b).





--------------------------------------------------------------------------------





“Attorney Costs” means, with respect to any Person, all reasonable and
documented fees and charges of any counsel to such Person, and all court costs
and similar legal expenses.
“Australian Dollars” means the lawful currency of Australia.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) the Adjusted LIBO
Rate that would be payable on such day for a LIBOR Loan in U.S. Dollars with a
one-month Interest Period plus 1.00%. For the purposes of clause (c) above, the
Adjusted LIBO Rate on any day shall be the applicable Screen Rate at the
Specified Time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds Rate
or the Adjusted LIBO Rate, as the case may be.
“Base Rate Loan” means any Loan or Borrowing which bears interest at or by
reference to the Base Rate. Base Rate Loans may be denominated only in U.S.
Dollars.
“Base Rate Margin” - see the definition of Applicable Margin.
“BB Rate” means, with respect to any BBR Loan for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.
“BBR”, when used in reference to any Revolving Loans, refers to whether such
Revolving Loan is bearing interest at a rate determined by reference to the BB
Rate.
“BBR Loan” means any Revolving Loan which bears interest at a rate determined by
reference to the BB Rate. BBR Loans may be denominated only in Australian
Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Borrowing” means (a) Revolving Loans of the same class, Type and currency made,
converted or continued on the same date and, in the case of LIBOR Loans, EURIBOR
Loans, CDOR Loans or BBR Loans, as to which a single Interest Period is in
effect or (b) a Swing Line Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing of Revolving Loans
denominated in U.S. Dollars, $1,000,000, (b) in the case of a Borrowing of
Revolving Loans denominated in Euro, €1,000,000, (c) in the case of a Borrowing
of Revolving Loans denominated in Sterling, £1,000,000, (d) in the case of a
Borrowing of Revolving Loans denominated in Canadian Dollars, C$1,000,000 and
(e) in the case of a Borrowing of Revolving Loans denominated in any other
Alternative Currency, the smallest amount of such Alternative Currency that is
an integral multiple of 1,000,000 units of such currency and that has a U.S.
Dollar Equivalent of $1,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing of Revolving Loans
denominated in U.S. Dollars, $100,000, (b) in the case of a Borrowing of
Revolving Loans denominated in Euro, €100,000, (c) in the case of a Borrowing of
Revolving Loans denominated in Sterling, £100,000, (d) in the case of a
Borrowing of Revolving Loans denominated in Canadian Dollars, C$100,000 and (e)
in the case of a Borrowing of Revolving Loans denominated in any other
Alternative Currency, 100,000 units of such currency.
“Bridge Loans” means senior unsecured bridge loans of the Company incurred in
lieu of the New Senior Notes.
“BSA” - see Section 10.4.





--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York are open for the conduct of their commercial
banking business; provided that (a) when used in connection with a LIBOR Loan in
any currency or a EURIBOR Loan, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in such currency in the
London interbank market, (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in Euro, (c) when used in
connection with a CDOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits of Canadian Dollars in the
Toronto interbank market and any day on which banks are not open for dealings in
deposits in Canadian Dollars in the London interbank market and (d) when used in
connection with a BBR Loan, shall also exclude any day on which banks are not
open for general business in Sydney, Australia.
“Canadian Dollars” or “C$” means the lawful money of Canada.
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding (a) expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced and (b)
any Centene Plaza Project.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person (excluding any lease that would be required to be
so recorded as a result of a change in GAAP after the Original Effective Date);
provided that, for the avoidance of doubt, operating leases recorded as
liabilities on the balance sheet due to a change in accounting treatment, or
otherwise, shall not be treated as Debt or as Capital Leases for purposes of
this Agreement unless otherwise required pursuant to GAAP as in effect on the
Original Effective Date.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Restatement Effective Date, including common shares,
preferred shares, membership interests in a limited liability company, limited
or general partnership interests in a partnership, interests in a trust,
interests in other unincorporated organizations or any other equivalent of such
ownership interest, but excluding any debt securities convertible into such
Capital Securities.
“Cash Collateralize” means to deliver cash collateral to the Administrative
Agent to be held as cash collateral for outstanding Letters of Credit (in the
case of a Letter of Credit denominated in an Alternative Currency, in an amount
equal to 103% of the U.S. Dollar Equivalent of the Stated Amount of such Letter
of Credit), pursuant to documentation satisfactory to the Administrative Agent
and the applicable Issuing Lenders. Derivatives of such term have corresponding
meanings.
“CDO Rate” means, with respect to any CDOR Loan for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.
“CDOR”, when used in reference to any Revolving Loan, refers to whether such
Revolving Loan is bearing interest at a rate determined by reference to the CDO
Rate.
“CDOR Loan” means any Revolving Loan which bears interest at a rate determined
by reference to the CDO Rate. CDOR Loans may be denominated only in Canadian
Dollars.
“Centene Plaza Debt” means any Debt of the Company or any of its Subsidiaries
used solely to finance a Centene Plaza Project and extensions, renewals and
refinancings of such Debt.
“Centene Plaza Project” means the development and construction of any multi-use
project in Clayton or University City, Missouri by any Centene Plaza Subsidiary.
“Centene Plaza Subsidiary” means a Wholly-Owned Subsidiary that was, is or will
be a developer of any Centene Plaza Project (and shall not engage in any other
material activities) and designated as such in writing by the Company from time
to time, including those entities listed on Schedule 1.1(d).





--------------------------------------------------------------------------------





“Centene Plaza Subsidiary Exclusion” means an accounting convention in which,
for any financial reporting or calculation subject thereto, (i) the Debt of any
Centene Plaza Subsidiary shall be excluded, and the calculation shall be made
net of the effect of such Debt, unless such Debt becomes fully recourse to any
Loan Party or any of their assets, and (ii) the assets, liabilities, equity,
income, expenses, cash flow and other results of operations of each Centene
Plaza Subsidiary shall be excluded (unless such Debt becomes fully recourse to
any Loan Party or any of their assets), as if each such Centene Plaza Subsidiary
was unrelated to the Loan Parties and none of the Loan Parties held any Capital
Securities of any such Centene Plaza Subsidiary.
“Change of Control” means any Person or Group (as defined by the SEC in
Regulation 13-D) becomes the record or beneficial owner, directly or indirectly,
of Capital Securities representing 35% or more of the voting power of the
Company’s outstanding Capital Securities having the power to vote or acquires
the power to elect a majority of the board of directors of the Company.
“Charitable Foundations” means The Centene Charitable Foundation, a Missouri
nonprofit corporation, The Cenpatico Foundation, a Missouri nonprofit
corporation, and The Centene Foundation for Quality Health Care, a Missouri
nonprofit corporation.
“City Development Agreement” means that certain Amended and Restated Development
Agreement for the Forsyth/Hanley Project Area dated as of June 1, 2009, by and
between the City of Clayton, Missouri and CMC and recorded at Book 18416 Page 65
of the St. Louis County Recorder of Deeds, which City Development Agreement,
with respect to the project, has been assigned to Centene Center LLC, as amended
pursuant to that certain Assignment of Amended and Restated Development
Agreement dated June 1, 2009 and recorded at Book 18416 Page 106 of the St.
Louis County Recorder of Deeds.
“CMC” means CMC Real Estate Company, LLC, a Missouri limited liability company.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to any Lender, such Lender’s commitment to make Loans,
issue or participate in Letters of Credit and make or participate in Swing Line
Loans, in each case under this Agreement. The initial amount of each Lender’s
commitment to make Loans is set forth on Annex A and the aggregate amount of the
Commitments as of the 2019 Restatement Effective Date is $2,000,000,000.
“Commitment Increase” - see Section 2.1.2(a).
“Company” - see the Preamble.
“Compliance Certificate” means a Compliance Certificate which shall be in
substantially the form of Exhibit B.
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
“Consolidated Net Income” means net income attributed to the Company and its
Subsidiaries for any period under GAAP (but treating Unrestricted Subsidiaries
as if they were not consolidated with the Company and otherwise eliminating all
accounts of Unrestricted Subsidiaries).
“Consolidated Total Assets” means, at any date, total assets of the Company and
its Subsidiaries determined on a consolidated basis in accordance with GAAP (but
treating Unrestricted Subsidiaries as if they were not consolidated with the
Company and otherwise eliminating all accounts of Unrestricted Subsidiaries), as
reflected in the consolidated financial statements of the Company most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 10.1.1
or 10.1.2 hereof or under the Existing Credit Agreement.
“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
“Debt” of any Person means, without duplication, (a) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (b) all
borrowed money of such Person, whether or not evidenced by bonds, debentures,





--------------------------------------------------------------------------------





notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), including any purchase
price adjustment, earnout or deferred payment of a similar nature incurred in
connection with an acquisition (but only to the extent that payment has not been
made at the time accrued pursuant to such purchase price adjustment, earnout or
deferred payment obligation), (e) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all obligations of such Person in respect of mandatory redemption or
cash mandatory dividend or similar rights on all Disqualified Equity Interests
of such Person, (i) all Guarantee Obligations of such Person with respect to
Debt of others and (j) all Debt of any partnership of which such Person is a
general partner, solely to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Debt expressly provide that such Person
is not liable therefor.
“Default Rate” means an interest rate equal to 2% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans that are Revolving Loans).
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Commitment within one Business Day of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, (b) has notified the
Company, the Administrative Agent or any Lender in writing, or has otherwise
indicated through a public statement, that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) has failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Commitments, (d) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, (e) has, or has a direct or indirect parent company that has, become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (f) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action (as defined in Section 15.23); provided that (i) the
Administrative Agent and the Company may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (A) and (B)
the Administrative Agent and the Company each determines, in its sole respective
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof so long as
such ownership or acquisition of voting stock or any other equity interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Defaulting Revolving Lender” - see Section 2.6.
“Disqualified Equity Interests” means, with respect to any Person, any Capital
Securities of such Person that, by their terms (or by the terms of any
securities or other Capital Securities into which they are convertible or for
which they are exchangeable) or upon the happening of any event or condition,
(i) mature or are mandatorily redeemable (other than solely for Capital
Securities that are not otherwise Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (ii) are redeemable at the option of the
holder thereof (other than solely for Capital Securities which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provide for scheduled





--------------------------------------------------------------------------------





payments or dividends in cash or (iv) are or become convertible into or
exchangeable for Debt or any other Capital Securities that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 91 days
after the Latest Maturity Date, except, in the case of clauses (i) and (ii), if
as a result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to the prior payment in full of all Obligations that are
accrued and payable (other than contingent amounts not yet due), the
cancellation or expiration of all Letters of Credit and the termination of the
Commitments; provided that if such Capital Securities are issued pursuant to a
plan for the benefit of the Company or its subsidiaries or by any such plan to
employees, such Capital Securities shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Company
or its subsidiaries in order to satisfy applicable statutory or regulatory
obligations.
“District” means the transportation development district formed in connection
with a Centene Plaza Project, created under Sections 238.000 to 238.275 R.S.Mo,
as amended, and maintained pursuant to the District Development Agreement and
the City Development Agreement.
“District Development Agreement” means that certain Transportation Development
Agreement dated as of June 1, 2009, as amended by that certain First Amendment
to Transportation Development Agreement dated as of April 20, 2010, by and
between Centene Center LLC and the District.
“Documentation Agents” means U.S. Bank National Association, Regions Bank, Fifth
Third Bank, MUFG Bank, Ltd., PNC Bank, National Assocation, Stifel Bank & Trust,
BMO Harris Bank N.A. and CIBC Bank USA.
“Dormant Subsidiary” means any Subsidiary of the Company which (a) has no
employees, (b) conducts no business operations, (c) has no income, (d) has no
assets (other than its name and any associated goodwill) or liabilities and (e)
maintains no deposit accounts.
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, (a) Interest
Expense for such period, (b) income tax expense for such period, (c)
depreciation and amortization for such period, (d) any extraordinary or non-cash
charges and expenses for such period; provided that any cash payment made with
respect to any non-cash charges and expenses added back in computing EBITDA for
any prior period pursuant to this clause (d) (or that would have been added back
had this Agreement been in effect during such prior period) shall be subtracted
in computing EBITDA for the period in which such cash payment is made, (e)
non-cash charges for such period associated with stock-based compensation
expenses pursuant to the financial reporting guidance of the Financial
Accounting Standards Board concerning stock-based compensation as in effect from
time to time, (f) any non-recurring charges, costs, fees and expenses, (g) the
HN Transaction Costs (as defined in the Original Credit Agreement) for such
period, the Fidelis Transaction Costs (as defined in the Existing Credit
Agreement) for such period and the Wellington Transaction Costs for such period,
(h) out-of-pocket fees and expenses for such period in connection with any
proposed or actual issuance of any Debt or Capital Securities, or any proposed
or actual Acquisitions, Investments, asset sales or dispositions permitted
hereunder, (i) unrealized losses for such period attributable to the application
of “mark to market” accounting in respect of Hedging Agreements and (j) payments
of actual or prospective litigation, legal settlements, fines, judgments or
orders and costs associated therewith or, if earlier, when accrued or expensed
(provided that (x) any amounts added when accrued or expensed shall not be added
again when paid and (y) upon any reversal of any amounts accrued or expensed,
such amounts shall be deducted from EBITDA to the extent of such reversal),
minus, to the extent added in determining such Consolidated Net Income, (i) any
extraordinary or non-cash income for such period (including any income as a
result of any premium deficiency reserve related to any health plan operated by
the Company or any Subsidiaries), (ii) any non-cash gains for such period, (iii)
any non-recurring gains for such period and (iv) any unrealized gains for such
period attributable to the application of “mark to market” accounting in respect
of Hedging Agreements. EBITDA shall be determined on a pro forma basis after
giving effect to (a) all Acquisitions, Investments, asset sales and dispositions
and incurrences and repayments of Debt made by the Company or any Subsidiary at
any time during the applicable period, in each case as if such Acquisition,
Investment, asset sale or disposition, or incurrence or repayment of Debt had
occurred at the beginning of such period and (b) any reduction in costs and
related adjustments that were directly attributable to any Acquisition,
Investment, asset sale or disposition, incurrence or repayment of Debt or cost
savings or restructuring initiative that occurred during such period (i)
calculated on a basis that is consistent with Regulation S-X under the
Securities Act of 1933 and (ii) such other adjustments which are reflective of
actual or reasonably anticipated and factually supportable synergies and cost
savings expected to be realized or achieved in the twenty-four months following
such Acquisition, Investment, asset sale or disposition, incurrence or repayment
of Debt or cost savings or restructuring initiative; provided, however, that for
purposes of





--------------------------------------------------------------------------------





calculating EBITDA for any period, any such adjustments made pursuant to this
clause (ii) shall not increase EBITDA by more than 25% of EBITDA for such period
as calculated before giving effect to any such adjustments.
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof) or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Loan Party nor any Affiliate thereof
(including any Unrestricted Subsidiary) shall be an Eligible Assignee.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of, or liability arising under, any Environmental Law, including any
release or threatened release of any Hazardous Substance.
“Environmental Laws” means all Laws relating to any matter arising out of or
relating to public or workplace health and safety, pollution or protection of
the environment or natural resources, including to the presence, use,
production, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, emission, release, threatened release, control or
cleanup of any Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.
“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day;
provided that, in the event that such Screen Rate is not available at such time,
then the “EURIBO Rate” shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by two or more reference banks selected by the
Administrative Agent in consultation with the Company to leading banks in the
Banking Federation of the European Union for the offering of deposits in Euro
and for a period comparable to such Interest Period as of such Specified Time on
such Quotation Day; provided further that if such arithmetic mean of the rates
quoted by such reference banks would be less than 0.0%, the “EURIBO Rate” shall
for all purposes of this Agreement be 0.0%.
“EURIBOR”, when used in reference to any Loan or Borrowing denominated in Euro,
refers to whether such Loan, or the Loans comprising such Borrowing, shall bear
interest at a rate determined by reference to the EURIBO Rate.
“EURIBOR Loan” means a Loan bearing interest at a rate determined by reference
to the EURIBO Rate.
“Eurocurrency Loan” means a LIBOR Loan or a EURIBOR Loan.
“Euros” and “€” mean the single currency of the Participating Member States.
“Event of Default” means any of the events described in Section 13.1.
“Excluded Taxes” means (a) taxes based upon, or measured by, the Lender’s or the
Administrative Agent’s (or a branch of the Lender’s or the Administrative
Agent’s) overall net income, overall net receipts or overall net profits, and
franchise taxes, but, in each case, only to the extent such taxes are Other
Connection Taxes or are imposed by a taxing authority (i) in a jurisdiction in
which such Lender or the Administrative Agent is organized, (ii) in a
jurisdiction which the Lender’s or the Administrative Agent’s principal office
is located or (iii) in a jurisdiction in which such Lender’s or the
Administrative Agent’s lending office (or branch) in respect of which payments
under this Agreement are made is located; (b) in the case of a Lender, U.S.
federal withholding taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than as a result of an assignment made
at the request of the Company pursuant to Section 8.7(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 7.6, amounts with respect to such taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) taxes
attributable to such Recipient’s failure to comply with Section 7.6(d); and (d)
any U.S. federal withholding taxes imposed under FATCA.





--------------------------------------------------------------------------------





“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 14, 2017, among the Company, the lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent, which amended
and restated the Original Credit Agreement.
“Extended Commitments” - see the definition of Extension Permitted Amendment.
“Extended Loans” - see the definition of Extension Permitted Amendment.
“Extending Lenders” - see Section 15.1.1(a).
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 15.1.1.
“Extension Offer” - see Section 15.1.1(a).
“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 15.1.1, providing for an extension of the Termination Date applicable to
the Extending Lenders’ Loans and/or Commitments of the applicable Extension
Request Class (such Loans or Commitments being referred to as the “Extended
Loans” or “Extended Commitments”, as applicable) and, in connection therewith,
(a) any increase or decrease in the rate of interest accruing on such Extended
Loans, (b) any increase in the fees payable to, or the inclusion of new fees to
be payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments, (c) such amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to provide the rights and benefits of this
Agreement and other Loan Documents to each new “class” of loans and/or
commitments resulting therefrom and (d) any additional amendments to the terms
of this Agreement applicable to the applicable Loans and/or Commitments of the
Extending Lenders that are (i) less favorable to such Extending Lenders than the
terms of this Agreement prior to giving effect to such Extension Permitted
Amendments (as determined in good faith by the Company) or (ii) applicable only
to periods after the Latest Maturity Date (determined prior to giving effect to
such Extension Permitted Amendment).
“Extension Request Class” - see Section 15.1.1(a).
“Existing Wellington Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of July 23, 2018, among Wellington, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Wellington Notes” - see the definition of Wellington Consent
Solicitation.
“Facility Fee Rate” - see the definition of Applicable Margin.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements with respect thereto.
“FCPA” - see Section 9.25(b).
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided, that if
such rate is not so published for any day which is a Business Day, the Federal
Funds Rate for such day shall be the average of the quotation for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent; provided
further that, if the Federal Funds Rate determined as provided above would be
less than 0.0% per annum, then the Federal Funds Rate shall be deemed to be 0.0%
per annum.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.





--------------------------------------------------------------------------------





“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2019” or “2019 Fiscal Year”) refer to the Fiscal Year ending
on December 31 of such calendar year.
“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Loan Parties, all non-financed Capital Expenditures and cash
dividends paid by the Company to (b) the sum for such period of (i) cash
Interest Expense plus (ii) required payments of principal of Funded Debt
(excluding any balloon payments at maturity) (but, for all purposes of this
definition, treating Unrestricted Subsidiaries as if they were not consolidated
with the Company and otherwise eliminating all accounts of Unrestricted
Subsidiaries).
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Funded Debt” means Total Debt of the Company and its Subsidiaries, determined
on a consolidated basis, that matures more than one year from the date of its
creation (or is renewable or extendible, at the option of such Person, to a date
more than one year from such date) (but, for all purposes of this definition,
treating Unrestricted Subsidiaries as if they were not consolidated with the
Company and otherwise eliminating all accounts of Unrestricted Subsidiaries).
“GAAP” means United States generally accepted accounting principles which are
applicable to the circumstances as of the date of determination.
“Governmental Authority” means the Federal government of the United States; the
government of any foreign country that is recognized by the United States or is
a member of the United Nations; any state of the United States; any local
government or municipality within the territory or under the jurisdiction of any
of the foregoing; any department, agency, division or instrumentality of any of
the foregoing; and any court, arbitrator, or board of arbitrators whose orders
or judgments are enforceable by or within the territory of any of the foregoing.
“Guarantee Obligation” means, with respect to any Person, each obligation and
liability of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other monetary obligation of any other Person in a
manner, which directly or indirectly, including any obligations of such Person,
directly or indirectly, (i) to purchase, repurchase, or otherwise acquire any
indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, (iii) to lease
property or to purchase securities, property or services from such other Person
with the purpose of assuring the owner of such indebtedness or monetary
obligation of the ability of such other Person to make payment of the
indebtedness or obligation, (iv) which induces the issuance of, or in connection
with the issuance of, any letter of credit for the benefit of such other Person
or (v) to assure a creditor against loss: provided that the term Guarantee
Obligations shall not include endorsement of instruments in the course of
collection or deposit. The amount of any Guarantee Obligation shall (subject to
any limitation set forth herein) be deemed to be the outstanding principal
amount (or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.
“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of, which is prohibited, limited or regulated by any
Governmental Authority or could give rise to liability, or for which any duty or
standard of care is imposed, pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement,
foreign exchange contract, futures contract, option contract, synthetic cap and
any other agreement or arrangement, each of which is designed to protect a
Person against fluctuations in interest rates, currency exchange rates or
commodity prices.





--------------------------------------------------------------------------------





“Hedging Obligation” means, with respect to any Person, any liability (other
than an accounting liability which is offset by a corresponding asset pursuant
to shortcut method hedge accounting) of such Person under any Hedging Agreement.
“Increased Amount Date” - see Section 2.1.2(b).
“Incremental Commitments” - see Section 2.1.2(a).
“Incremental Lender” means any Lender or other financial institution with an
Incremental Commitment.
“Incremental Term Loan” - see Section 2.1.2(a).
“Incremental Term Loan Amendment” - see Section 2.1.2(c).
“Incremental Revolving Loan” - see Section 2.1.2(e).
“Indemnified Liabilities” - see Section 15.16.
“Interest Expense” means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases but excluding any amount not payable in cash during such period)
and treating Unrestricted Subsidiaries as if they were not consolidated with the
Company and otherwise eliminating all accounts of Unrestricted Subsidiaries.
“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swing Line Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR, EURIBOR, CDOR Loan or BBR Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR, EURIBOR, CDOR or BBR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that shall occur at an interval of three months’ duration
after the first day of such Interest Period and (c) with respect to any Swing
Line Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any LIBOR, EURIBOR, CDOR or BBR
Borrowing, the period commencing on the date of such Borrowing and ending on the
date one, two, three or six months or, if consented to by each Lender, twelve
months, thereafter as selected by the Company pursuant to Section 2.2.2 or
2.2.3, as the case may be; provided that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(b)    any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.
“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to an Guarantee Obligation
in respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
“Issuing Lender” means Wells Fargo Bank, National Association, Barclays Bank PLC
(solely with respect to standby Letters of Credit), JPMorgan Chase Bank, N.A.
and SunTrust Bank and any other Lender from time to time designated by the
Company as an Issuing Lender with the consent of such Lender, in its sole
discretion, and the Administrative Agent (such consent not to be unreasonably
withheld or delayed), in each case in its capacity as an issuer of Letters of
Credit hereunder, and their successors and assigns in such capacity.





--------------------------------------------------------------------------------





“Joint Bookrunner” means Barclays Bank PLC, Wells Fargo Securities, LLC,
JPMorgan Chase Bank, N.A., SunTrust Robinson Humphrey, Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as joint bookrunners.
“Joint Lead Arranger” means Barclays Bank PLC, Wells Fargo Securities, LLC,
JPMorgan Chase Bank, N.A., SunTrust Robinson Humphrey, Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), as joint lead arrangers.
“Judgment Currency” - see Section 15.22.
“Latest Maturity Date” means, at any time, the later of (i) the fifth
anniversary of the 2019 Restatement Effective Date and (ii) the latest maturity
date of any of any tranche of Incremental Term Loans outstanding at such time.
“Law” means any statute, rule, regulation, order, permit, license, judgment,
award or decree of any Governmental Authority.
“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested.
“L/C Exposure” means, at any time, the sum of (a) the U.S. Dollar Equivalent of
the aggregate amount of all Letters of Credit that remains available for drawing
at such time and (b) the U.S. Dollar Equivalent of the aggregate amount of all
Letter of Credit disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The L/C Exposure of any Lender at any time shall be
its Pro Rata Share of the total L/C Exposure at such time, adjusted to give
effect to any reallocation under Section 2.6(b) of the L/C Exposure of
Defaulting Lenders in effect at such time.
“L/C Fee Rate” - see the definition of Applicable Margin.
“LCT Election” means the Company’s election, by notice to the Administrative
Agent, to exercise its right to designate any permitted Acquisition or
Investment as a Limited Condition Transaction pursuant to the terms hereof.
“LCT Test Date” means the date on which the definitive agreement for an
applicable Limited Condition Transaction is entered into.
“Lender” - see the Preamble. References to the “Lenders” shall include each
Issuing Lender and the Swing Line Lender; for purposes of clarification only, to
the extent that Wells Fargo Bank, National Association (or any successor Issuing
Lender or successor Swing Line Lender) may have any rights or obligations in
addition to those of the other Lenders due to its status as Issuing Lender or
Swing Line Lender, as the case may be, its status as such will be specifically
referenced.
“Lender Party” - see Section 15.16.
“Letter of Credit” means Letters of Credit issued by one or more Issuing Lenders
pursuant to Section 2.1.3 but excluding any Outside Letters of Credit.
“Letter of Credit Commitment” means the obligation of an Issuing Lender to
issue, and of the Lenders having a Commitment to participate in, Letters of
Credit hereunder.
“Letter of Credit Sublimit” means, with respect to each Issuing Lender (a) the
amount set forth opposite such Issuing Lender’s name below:





--------------------------------------------------------------------------------





Issuing Lender
Letter of Credit Sublimit
Wells Fargo Bank, National Association
$75,000,000
Barclays Bank PLC
$75,000,000
JPMorgan Chase Bank, N.A.
$75,000,000
SunTrust Bank
$75,000,000



or (b) in the case of any other Issuing Lender, such amount as may be agreed
among such Issuing Lender, the Company and the Administrative Agent.
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Lender and not theretofore reimbursed by or on behalf of the Company.
“Level” - see the definition of Applicable Margin.
“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day or such other rate as may be agreed by the Required Lenders;
provided that, in the event that such Screen Rate is not available at such time,
then the “LIBO Rate” shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by two or more reference banks selected by the
Administrative Agent in consultation with the Company to leading banks in the
London interbank market for the offering of deposits in such currency and for a
period comparable to such Interest Period as of such Specified Time on such
Quotation Day; provided further that if such arithmetic mean of the rates quoted
by such reference banks would be less than 0.0%, the LIBO Rate shall for all
purposes of this Agreement be 0.0%.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate or the Adjusted LIBO Rate.
“LIBOR Loan” means any Loan or Borrowing which bears interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“LIBOR/EURIBOR/CDOR/BBR Margin” - see the definition of Applicable Margin.
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
“Limited Condition Transaction” means any Acquisition or Investment by the
Company or one or more of the Subsidiaries permitted hereunder, the consummation
of which is not conditioned on the availability of, or on obtaining, third party
financing.
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the L/C
Applications, any Incremental Term Loan Amendments, the Subordination Agreements
and all documents, instruments and agreements delivered in connection with the
foregoing from time to time.
“Loan Party” means the Company and each of its Subsidiaries (direct or indirect,
whether now existing or hereafter created) separately, excluding any Dormant
Subsidiary and any Unrestricted Subsidiary so long as it qualifies as a Dormant
Subsidiary or an Unrestricted Subsidiary hereunder, as the case may be, and
excluding each Centene Plaza Subsidiary, but specifically including those listed
on Schedule 1.1(b); provided that (a) Centene Center LLC may become a Loan Party
after the repayment in full of the NML Loan, (b) any Centene Plaza Subsidiary
may become a Loan Party after the repayment in full of its applicable Centene
Plaza Debt and (c) any Unrestricted Subsidiary may become a Loan Party pursuant
to the definition of Unrestricted Subsidiary. The Company agrees that any
Subsidiary which is a Dormant Subsidiary will automatically become a Loan Party
hereunder without any further action if at any time such Subsidiary ceases to be
a Dormant Subsidiary.





--------------------------------------------------------------------------------





“Loan” or “Loans” means Revolving Loan or Revolving Loans and Swing Line Loan or
Swing Line Loans.
“Local Time” means (a) with respect to any Loan, Borrowing or Letter of Credit
denominated in U.S. Dollars, New York City time, (b) with respect to any Loan,
Borrowing or Letter of Credit denominated in Canadian Dollars, Toronto time, (c)
with respect to any Loan, Borrowing or Letter of Credit denominated in
Australian Dollars, Sydney time, and (d) with respect to any Loan, Borrowing or
Letter of Credit denominated in any other currency, London time.
“Margin Stock” means any “margin stock” as defined in Regulation U.
“Material Acquisition” means any Acquisition the aggregate consideration
therefor (including Debt assumed in connection therewith, all obligations in
respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $800,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties, taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the payment Obligations under
any Loan Document to which it is a party or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document.
“Material Debt” - see Section 13.1(b).
“Material Law” means any separately enforceable provision of a Law whose
violation by a Person would have a Material Adverse Effect on such Person.
“Material License” means (a) as to any Person, any license, permit,
authorization or consent from a Governmental Authority or other Person and any
registration, notice or filing with a Governmental Authority or other Person
which if not obtained, held or made would have a Material Adverse Effect and (b)
as to any Person who is a party to this Agreement or any of the other Loan
Documents, any license, permit, authorization or consent from a Governmental
Authority or other Person and any registration, notice or filing with a
Governmental Authority or other Person that is necessary for the execution or
performance by such party, or the validity or enforceability against such party,
of this Agreement or such other Loan Document.
“Merger I Sub” - see the definition of Wellington Acquisition Agreement.
“Merger II Sub” - see the definition of Wellington Acquisition Agreement.
“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto of its
rating business.
“Multiemployer Pension Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability or obligation to contribute.
“New Senior Notes” means any senior unsecured notes of the Company (or a special
purpose escrow subsidiary thereof prior to assumption by the Company) issued and
sold to (a) provide a portion of the cash consideration payable for the
Wellington Acquisition and to consummate the other transactions contemplated by
the Wellington Acquisition Agreement, (b) pay consent fees, if any, in
connection with the Wellington Consent Solicitation, (c) prepay all of the
existing and outstanding indebtedness of Wellington and its subsidiaries
outstanding under the Existing Wellington Credit Agreement, (d) repurchase or
redeem any of the Existing Wellington Notes, (e) pay fees, commissions and
expenses in connection with the foregoing and (f) finance ongoing working
capital requirements and other general corporate purposes.
“New Senior Notes Indenture” means that certain indenture (or indentures)
entered into by the Company (or a special purpose escrow subsidiary thereof
prior to the assumption by the Company) in connection with the issuance of the
New Senior Notes, together with all instruments and other agreements entered
into by the Company (or a special purpose escrow subsidiary thereof prior to the
assumption by the Company) in connection therewith.
“NML Loan” means (a) a certain loan in the original principal amount of
$80,000,000 from The Northwestern Mutual Life Insurance Company to Centene
Center LLC secured by various collateral and (b) any Debt incurred by Centene





--------------------------------------------------------------------------------





Center LLC to refinance such loan; provided that the principal amount of such
Debt does not exceed the amount of such Debt being refinanced.
“Non-U.S. Participant” - see Section 7.6(d).
“Note” means a promissory note substantially in the form of Exhibit A.
“Notice of Borrowing” - see Section 2.2.2.
“Notice of Conversion/Continuation” - see Section 2.2.3(b).
“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit, all in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Original Credit Agreement” means the Credit Agreement, dated as of March 24,
2016, among the Company, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent.
“Original Effective Date” means March 24, 2016.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such taxes
(other than a connection arising solely from such Lender or the Administrative
Agent having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced any Loan Document,
or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed as a result of an assignment (other than an assignment
made pursuant to Section 8.7).
“Outside Letter of Credit” means any secured or unsecured letter of credit
issued by any institution (including any Lender) which is not subject to the L/C
Fee Rate or any limitations or terms of this Agreement other than the Outside
Letter of Credit Limitation.
“Outside Letter of Credit Limitation” means $500,000,000.
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“participation” - see Section 2.3.2.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Participant” - see Section 15.5.2.
“Participant Register” - see Section 15.5.2.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Requires to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to





--------------------------------------------------------------------------------





which the Company or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association or governmental authority, or any other entity,
whether acting in an individual, fiduciary or other capacity.
“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.
“Prime Rate” means, for any day, the rate of interest publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate. Any
change in such Prime Rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Principal Office” means for each of the Administrative Agent, the Swing Line
Lender and each Issuing Lender, such Person’s “Principal Office” as set forth on
Annex B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Company, the Administrative Agent and each Lender.
“Pro Rata Share” means:
(a)    with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit, participate in Swing Line Loans, reimburse the
applicable Issuing Lender, reimburse the Swing Line Lender and receive payments
of principal, interest, fees, costs, and expenses with respect thereto, (x)
prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Commitment, by (ii) the aggregate
Commitment of all Lenders and (y) from and after the time the Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Revolving Outstandings by
(ii) the aggregate unpaid principal amount of all Revolving Outstandings;
(b)    with respect to a Lender’s obligation to make Term Loans, if at any time
applicable, and receive payments of principal, interest, fees, costs, and
expenses with respect thereto, (x) prior to the Term Loan Commitments being
terminated or reduced to zero, the percentage obtained by dividing (i) such
Lender’s Term Loan Commitment, by (ii) the aggregate Term Loan Commitments of
all Lenders and (y) from and after the time the Term Loan Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Term Loans by (ii) the
aggregate unpaid principal amount of all Term Loans; and
(c)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Commitment and Term Loan
Commitment by (ii) the aggregate amount of Commitments and Term Loan Commitments
of all Lenders; provided that in the event the Commitments or Term Loan
Commitments have been terminated or reduced to zero, Pro Rata Share shall be the
percentage obtained by dividing (A) the sum of the principal amount of such
Lender’s Revolving Outstandings and the principal amount of such Lender’s Term
Loans by (B) the principal amount of all outstanding Revolving Outstandings and
Term Loans.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, in respect of (a) any Interest Period for Loans in U.S.
Dollars or in any Alternative Currency (other than Euro, Sterling, Australian
Dollars or Canadian Dollars), the day that is two Business Days prior to the
first day of such Interest Period; (b) any Interest Period for Loans in Euro,
the day which is two Target Operating Days prior to the first day of such
Interest Period; and (c) any Interest Period for Loans in Sterling, Australian
Dollars or Canadian Dollars, the first day of such Interest Period; in each case
unless market practice changes for loans in the applicable currency priced by
reference to rates quoted in the relevant interbank market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
(in consultation with the Company) in accordance with market practice for such
loans priced by reference to rates quoted in the relevant interbank market (and
if quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the relevant interbank market on more than one day,
the Quotation Day shall be the last of those days).





--------------------------------------------------------------------------------





“Real Estate Debt” means (a) any debt or obligations of the Company or any of
its Subsidiaries in whole or in part secured by interests in real property,
including the NML Loan and extensions, renewals and refinancings of such Debt
and (b) any Guarantee Obligations of the Company with respect to the Debt of any
Centene Plaza Subsidiary and extensions, renewals and refinancings of such Debt;
provided that such Debt (with respect to which the Company has Guarantee
Obligations) is used solely to finance or refinance a Centene Plaza Project.
“Real Estate Debt Documents” means the documents evidencing and securing Real
Estate Debt.
“Refunded Swing Line Loans” - see Section 2.4(d).
“Refinancing Debt” - see Section 11.1(r).
“Register” - see Section 15.6.
“Regulation D” means Regulation D of the FRB.
“Regulation T” means Regulation T of the FRB.
“Regulation U” means Regulation U of the FRB.
“Regulation X” means Regulation X of the FRB.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Replacement Lender” - see Section 8.7(b).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.
“Required Lenders” means, at any time, Lenders who have Pro Rata Shares which
exceed 50% as determined pursuant to clause (c) of the definition of “Pro Rata
Share”. For purposes of this definition, Required Lenders shall be determined by
excluding all Loans and Commitments held or beneficially owned by a Defaulting
Lender.
“Restricted Payment” - see Section 11.3.
“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of any
such Loan, (ii) each date of a conversion or continuation of any such Loan
pursuant to Sections 2.2.3, 8.2 and 8.3, (iii) each date of any payment of
interest or principal with respect to any such Loan and (iv) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by any Issuing Lender under any such Letter of Credit and (iv) such
additional dates as the Administrative Agent or an Issuing Lender shall
determine or the Required Lenders shall require.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate amount of the U.S. Dollar Equivalent of such Lender’s
Revolving Loans outstanding at such time, (b) such Lender’s Swing Line Exposure
at such time and (c) such Lender’s L/C Exposure at such time.
“Revolving Loan” - see Section 2.1.1.
“Revolving Loan Availability” means the Commitments of all of the Lenders.





--------------------------------------------------------------------------------





“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of the U.S. Dollar Equivalent of all outstanding Revolving
Loans, plus (b) the U.S. Dollar Equivalent of the Stated Amount of all Letters
of Credit, plus (c) the aggregate outstanding amount of all Swing Line Loans.
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc. and
any successor thereto of its rating business.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the 2019 Restatement
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council or the European
Union, (b) any Person organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), (c) in respect of the CDO Rate for
any Interest Period, the average rate for bankers acceptances with a tenor equal
to the Interest Period as displayed on the Reuters screen page that displays
such rate (currently CDOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) and (d) in respect of the
BB Rate for any Interest Period (i) the rate of interest per annum equal to the
per annum rate of interest which appears as “BID” on the page designated as
“BBSY” on the Reuters Monitor System (or such other comparable page as may, in
the reasonable opinion of the Administrative Agent and in consultation with the
Borrower, replace such BBSY page on such system for the purpose of displaying
the bank bill swap rates) with maturities comparable to such Interest Period or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent as the average of the buying rates
quoted to the Administrative Agent for bills of exchange accepted by leading
Australian banks which have a tenor equal to such Interest Period; provided that
if the Screen Rate, determined as provided above, would be less than 0.0%, the
Screen Rate shall for all purposes of this Agreement be 0.0%.
“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
“Senior Officer” means, with respect to any Loan Party, any of the chief
executive officer, the chief financial officer, the chief operating officer, the
treasurer or the general counsel of such Loan Party.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” within the meaning of Rule 1-02 of the SEC’s Regulation S-X.
“Solvent” means (i) the sum of the debt and liabilities (subordinated,
contingent or otherwise) of the Company and its Subsidiaries, taken as a whole,
does not exceed the fair value of the assets (at a fair valuation) of the
Company and its Subsidiaries, taken as a whole; (ii) the present fair saleable
value of the assets (at a fair valuation) of the Company and its Subsidiaries,
taken as a whole, is greater than the amount that will be required to pay the
probable liabilities of the Company and its Subsidiaries, taken as a whole, on
their debts and other liabilities subordinated, contingent or otherwise as they
become absolute and matured; (iii) the capital of the Company and its
Subsidiaries,





--------------------------------------------------------------------------------





taken as a whole, is not unreasonably small in relation to the business of the
Company and its Subsidiaries, taken as a whole, as conducted or contemplated as
of the relevant date; and (iv) the Company and its Subsidiaries, taken as a
whole, have not incurred and do not intend to incur, or believe that they will
incur, debts or other liabilities (including current obligations and contingent
liabilities) beyond their ability to pay such debt or other liabilities as they
become due (whether at maturity or otherwise). For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time, (c) with
respect to the CDO Rate, 10:00 a.m. Toronto time, and (d) with respect to the BB
Rate, 10:30 a.m., Sydney time.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 A.M. New York City time on the date as of which
the foreign exchange computation is made; provided that the Administrative Agent
or an Issuing Lender may obtain such spot rate from another financial
institution designated by the Administrative Agent or an Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Debt” means any Debt of any Loan Party that is by its terms
subordinated in right of payment to any of the Obligations.
“Subordinated Debt Documents” means all documents and instruments relating to
the Subordinated Debt and all amendments and modifications thereof approved by
the Administrative Agent.
“Subordination Agreements” means any subordination agreements executed by a
holder of Subordinated Debt in favor of the Administrative Agent and the Lenders
from time to time after the Original Effective Date in form and substance and on
terms and conditions satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity;
provided, however, that Unrestricted Subsidiaries and the Charitable Foundations
shall not be deemed to be Subsidiaries of the Company for any purpose of this
Agreement or the other Loan Documents. Unless the context otherwise requires,
each reference to Subsidiaries herein shall be a reference to Subsidiaries of
the Company.
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans and of each Lender having a Commitment to participate in Swing
Line Loans hereunder.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the aggregate
principal amount of all Swing Line Loans outstanding at such time (excluding, in
the case of the Swing Line Lender, Swing Line Loans made by it that are
outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swing Line Loans), adjusted to give effect
to any reallocation under Section 2.6(b) of the Swing Line Exposure of
Defaulting Lenders in effect at such time, and (b) in the case the Swing Line
Lender, the aggregate principal amount of all Swing Line Loans made by such
Lender outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swing Line Loans.
“Swing Line Lender” means Wells Fargo Bank, National Association, in its
capacity as the Swing Line Lender hereunder, together with its permitted
successors and assigns in such capacity.





--------------------------------------------------------------------------------





“Swing Line Loan” means a Loan made by the Swing Line Lender to the Company
pursuant to Section 2.4.
“Swing Line Sublimit” means the lesser of (i) $200,000,000 and (ii) the
aggregate unused amount of Commitments then in effect.
“Syndication Agents” means Barclays Bank PLC, Wells Fargo Securities, LLC,
JPMorgan Chase Bank, N.A., SunTrust Bank and Bank of America, N.A., as
co-syndication agents.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement).
“Target Operating Day” means any day on which banks in London are open for
general banking business and is not (a) a Saturday or Sunday or (b) any other
day on which the TARGET is not operating (as determined by the Administrative
Agent).
“Tax Abatement Documents” means those agreements listed on Schedule 1.1(c).
“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
“Term Loan Commitment” - see Section 2.1.2(a).
“Termination Date” means the earlier to occur of (a) the date that is five years
after the Restatement Effective Date and (b) such other date on which the
Commitments terminate pursuant to Section 6 or Section 13.
“Termination Event” means, with respect to a Pension Plan or a Multiemployer
Pension Plan, as applicable, (a) a Reportable Event, (b) the withdrawal of the
Company or any other member of the Controlled Group from such Pension Plan
during a plan year in which the Company or any other member of the Controlled
Group was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
the imposition of a lien on the property of the Company or any other member of
the Controlled Group pursuant to Section 4068 of ERISA, (c) the termination of
such Pension Plan, the filing of a notice of intent to terminate the Pension
Plan or the treatment of an amendment of such Pension Plan as a termination
under Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan, (e) any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan, (f) such Pension Plan is in “at risk”
status within the meaning of Section 430(i) of the Code, or such Multiemployer
Pension Plan is in “endangered status” or “critical status” within the meaning
of Section 432(b) of the Code, or (g) a complete or partial withdrawal from a
Multiemployer Pension Plan.
“Total Debt” means the sum of all Debt under clauses (a), (b) and (c) of the
definition thereof and all unreimbursed obligations in respect of drawn letters
of credit, bankers acceptances or similar instruments (but only to the extent
not reimbursed within one Business day after such amount is due and payable), in
each case of the Company and its Subsidiaries, determined on a consolidated
basis (but treating Unrestricted Subsidiaries as if they were not consolidated
with the Company and otherwise eliminating all accounts of Unrestricted
Subsidiaries), excluding (a) Hedging Agreements and (b) Debt of the Company to
Loan Parties and Debt of Loan Parties to the Company or to other Loan Parties.
“Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) (i) Total Debt as of such day less (ii) the lesser of (x)
unrestricted cash and cash equivalents of the Company and its Subsidiaries as of
such day in excess of $50,000,000 and (y) $750,000,000 to (b) EBITDA for the
Computation Period ending on such day.
“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under the applicable Pension Plan(s), determined as of
the then most recent valuation date for each applicable Pension Plan, using PBGC
actuarial assumptions for single employer plan terminations.
“Transactions” means (a) the execution, delivery and performance by the Company
of the Loan Documents on the 2019 Restatement Effective Date, (b) the making of
Loans hereunder on the 2019 Restatement Effective Date, (c)





--------------------------------------------------------------------------------





the use of the proceeds thereof, (d) the consummation of the Wellington
Acquisition and the other transactions contemplated by the Wellington
Acquisition Agreement to occur on or prior to the 2019 Restatement Effective
Date, (e) the refinancing of the Existing Credit Agreement and prepaying all of
the existing and outstanding indebtedness of Wellington and its Subsidiaries
outstanding under the Existing Wellington Credit Agreement, (f) the consummation
of the Wellington Change of Control Waivers and the Wellington Consent
Solicitation and (g) the payment of the fees and expenses incurred in connection
with the foregoing (such fees and expenses, the “Wellington Transaction Costs”).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate, the BB Rate or the Base Rate.
“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under the applicable Pension Plan(s)
exceeds the fair market value of all assets allocable to those benefits, all
determined as of the then most recent valuation date for each applicable Pension
Plan, using PBGC actuarial assumptions for single employer plan terminations.
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
“Unrestricted Subsidiary” means any Subsidiary organized or acquired directly or
indirectly by the Company after the Original Effective Date that the Company
designates as an “Unrestricted Subsidiary” by written notice to the
Administrative Agent in accordance with Section 10.10. No Unrestricted
Subsidiary may own any Capital Securities of a Subsidiary; provided that, so
long as no Unmatured Event of Default or Event of Default shall have occurred
and be continuing or would result therefrom, the Company may redesignate any
Unrestricted Subsidiary as a “Subsidiary” by written notice to the
Administrative Agent and by complying with the applicable provisions of
Section 10.10. As of the 2019 Restatement Effective Date, there are no
Unrestricted Subsidiaries.
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations, stockholders’ equity or
cash flows of the Company and its consolidated Subsidiaries, such financial
statement (in substantially the same form) prepared on the basis of
consolidating the accounts of the Company and the Subsidiaries and treating
Unrestricted Subsidiaries as if they were not consolidated with the Company and
otherwise eliminating all accounts of Unrestricted Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail.
“U.S. Dollars” and the sign “$” mean lawful money of the United States of
America.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of U.S. Dollars with such
Alternative Currency.
“Wellington” means WellCare Health Plans, Inc., a Delaware corporation.
“Wellington Acquisition” means (i) the merger of Merger Sub I with and into the
Acquired Company, with the Acquired Company surviving and (ii) immediately
thereafter the merger of the Acquired Company with and into Merger Sub II, with
Merger Sub II surviving as a direct wholly-owned subsidiary of the Company, in
each case pursuant to the Wellington Acquisition Agreement.


“Wellington Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of March 26, 2019, by and among the Company, Wellington, Wellington Merger
Sub I, Inc., a Delaware corporation and a direct, Wholly-Owned Subsidiary of the
Company (“Merger Sub I”), Wellington Merger Sub II, Inc., a Delaware corporation
and a direct, Wholly-Owned Subsidiary of the Company (“Merger Sub II”), and
Wellington.
“Wellington Change of Control Waivers” - see the definition of Wellington
Consent Solicitation.
“Wellington Consent Solicitation” means the consent solicitations with respect
to Wellington’s 5.25% Senior Notes due 2025 and 5.375% Senior Notes due 2026 and
the related indentures (as amended prior to the 2019 Restatement





--------------------------------------------------------------------------------





Effective Date, the “Existing Wellington Notes”) to obtain from the requisite
holders under each applicable indenture waivers that the change of control offer
provisions shall not apply with respect to the Wellington Acquisition (the
change of control waiver under Wellington’s 5.25% Senior Notes due 2025, the
“2025 Notes Change of Control Waiver” and the change of control waiver under
Wellington’s 5.375% Senior Notes due 2026, the “2026 Change of Control Waiver”
and, collectively the “Wellington Change of Control Waivers”) and any other
waivers or amendments concurrently sought under such indentures.
“Wellington Transaction Costs” - see the definition of “Transactions”.
“Withholding Certificate” - see Section 7.6(d).
“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
1.2    Other Interpretive Provisions.


1.2.1.    The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.


1.2.2    Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.


1.2.3    The term “including” is not limiting and means “including without
limitation.”


1.2.4     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”


1.2.5    Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.


1.2.6    This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.


1.2.7    This Agreement and the other Loan Documents are the result of
negotiations among, and have been reviewed by counsel to, the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or the Lenders’ involvement in their preparation.


1.2.8    Unless otherwise specified herein, each reference herein to “Stated
Amount”, “stated amount”, “undrawn amount”, “face amount”, “aggregate amount” or
any other amount of any Letter of Credit shall be deemed to mean and be a
reference to the U.S. Dollar Equivalent of the Stated Amount, stated amount,
undrawn amount, face amount or such other amount of such Letter of Credit. For
the avoidance of doubt, for purposes of calculating any fee set forth in Section
5.1, 5.2(a) or 5.2(b), the Stated Amount, the undrawn amount and the face amount
of each Letter of Credit shall be the U.S. Dollar Equivalent of the Stated
Amount, the undrawn amount and the face amount of such Letter of Credit. Without
limiting the foregoing, for all purposes herein, including, the purposes of
Sections 2.3.2, 2.3.3 and 2.3.4, the reimbursement for any payment or
disbursement made by an Issuing Lender in an Alternative Currency in respect of
any Letter of Credit shall be made in the same Alternative Currency or, in the
event such Issuing Lender shall agree, in the U.S. Dollar Equivalent thereof as
of the time of such reimbursement that is sufficient to reimburse such Issuing
Lender in full for such payment or disbursement. Unless otherwise specified
herein, each reference to any amount of any Revolving Loan shall be deemed to
mean and be a reference to the U.S. Dollar Equivalent of such amount of such
Revolving Loan. Without limiting the foregoing, for all purposes





--------------------------------------------------------------------------------





herein, including the purposes of Section 7.1, all payments by the Company
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made in the same Alternative Currency or, in the
event the applicable Lender shall agree, in the U.S. Dollar Equivalent thereof
as of the time of such payment that is sufficient for payment in full at such
time. The Administrative Agent or each applicable Issuing Lender, as applicable
with respect to Letters of Credit, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts of
Loans or Revolving Outstandings. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.


1.3    Limited Condition Transactions. Solely for the purpose of (i) measuring
the relevant ratios and baskets with respect to the incurrence of any Debt or
the making of any permitted Acquisition or other Investment or (ii) determining
the occurrence of any Event of Default or Unmatured Event of Default, in each
case, in connection with a Limited Condition Transaction, if the Company makes
an LCT Election, the date of determination in determining whether any such
incurrence of any Debt or the making of any permitted Acquisition or other
Investment is permitted shall be deemed to be the LCT Test Date (provided that
for the purpose of determining the occurrence of any Event of Default under
Sections 13.1(a) or 13.1(c), such determination shall also be made at the time
of the consummation of the Limited Condition Transaction), and if, after giving
effect to the applicable Limited Condition Transaction and the other
transactions to be entered into in connection therewith as if they had occurred
as of such date of determination, ending prior to the LCT Test Date on a pro
forma basis, the Company could have taken such action on the relevant LCT Test
Date in compliance with any such ratio or basket, such ratio or basket shall be
deemed to have been complied with. If the Company has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket (but excluding, for the avoidance of doubt,
for purposes of determining the Applicable Margin and determining compliance
with Section 11.12) on or following the relevant LCT Test Date and prior to the
earlier of (i) the date on which such Limited Condition Transaction is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated and
tested on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence of debt and
the use of proceeds thereof) have been consummated.


1.4    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws), including the Delaware Limited Liability
Company Act: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Securities at such time.


SECTION 2COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.


2.1    Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in Letters of Credit and to make or
participate in Swing Line Loans for the account of, the Company as follows:


2.1.1    Commitment. Each Lender with a Commitment severally agrees to make
loans in U.S. Dollars or in one or more Alternative Currencies on a revolving
basis (“Revolving Loans”) on and after the 2019 Restatement Effective Date from
time to time until the Termination Date in an amount equal to such Lender’s Pro
Rata Share of such aggregate amounts as the Company may request from all
Lenders; provided that (i) the Revolving Outstandings will not at any time
exceed the Revolving Loan Availability, (ii) the Revolving Exposure of any
Lender will not at any time exceed its Commitment and (iii) the U.S. Dollar
Equivalent of Revolving Loans denominated in Alternative Currencies will not at
any time exceed $500,000,000 (the “Alternative Currency Sublimit”).


2.1.2    Increase in Commitment.


(a)The Company may, at its option any time after the 2019 Restatement Effective
Date and before the Termination Date, seek to (i) increase the Commitments (any
such increase, a “Commitment Increase”) or (ii) establish one or more new term
loan commitments (“Term Loan Commitments” and, together with any Commitment
Increase, the “Incremental Commitments”)





--------------------------------------------------------------------------------





of an existing tranche of term loans or a separate tranche of new term loans
(any such term loans, the “Incremental Term Loans”) upon written notice to the
Administrative Agent; provided that, subject to the calculation adjustments set
forth in Section 1.3 with respect to any Incremental Term Loans being incurred
in connection with a Limited Condition Transaction, the aggregate principal
amount of all Incremental Commitments shall not exceed the greater of (x)
$500,000,000 and (y) such other amount such that after giving pro forma effect
to the incurrence of such Incremental Commitments and the use of proceeds
thereof (assuming that all amounts thereunder are drawn in full but without
netting any of the proceeds thereof) the Total Debt to EBITDA Ratio would not
exceed 3.50 to 1.00.


(b)Any such notice delivered to the Administrative Agent in connection with a
Commitment Increase shall be delivered at a time when no Unmatured Event of
Default or Event of Default has occurred and is continuing and shall specify (i)
the amount of such Commitment Increase (which shall not be less than $10,000,000
or, if less, the maximum amount of Incremental Commitments remaining to be
established hereunder) sought by the Company, (ii) the date (each, an “Increased
Amount Date”) on which the Company proposes that such Commitment Increase shall
be effective, which shall be a date not less than ten Business Days after the
date on which such notice is delivered to the Administrative Agent (unless
otherwise agreed by the Administrative Agent in its sole discretion) and (iii)
the identity of each Incremental Lender to whom the Company proposes any portion
of such Commitment Increase be allocated and the amounts of such allocations.
The Administrative Agent, subject to the consent of the Company, which shall not
be unreasonably withheld, may allocate the Commitment Increase (which may be
declined by any Lender (including in its sole discretion)) on either a ratable
basis to the Lenders or on a non pro-rata basis to one or more Lenders and/or to
other Eligible Assignees reasonably acceptable to each of the Administrative
Agent, each Issuing Lender, the Swing Line Lender and the Company which have
expressed a desire to accept the Commitment Increase. The Administrative Agent
will then notify each existing Lender and Incremental Lender of such revised
allocations of the Commitments, including the desired increase. No Commitment
Increase shall become effective until each of the Incremental Lenders extending
such Commitment Increase and the Company shall have delivered to the
Administrative Agent a document in form reasonably satisfactory to the
Administrative Agent pursuant to which any such Incremental Lender states the
amount of its Commitment Increase and agrees to assume and accept the
obligations and rights of a Lender hereunder, and the Company accepts such new
Commitments.


(c)Any such notice delivered to the Administrative Agent in connection with Term
Loan Commitments shall be delivered at a time when no Unmatured Event of Default
or Event of Default has occurred and is continuing and shall specify (i) the
amount of such Term Loan Commitments (which shall not be less than $25,000,000
or, if less, the maximum amount of Incremental Commitments remaining to be
established hereunder) sought by the Company, (ii) the Increased Amount Date,
which shall be a date not less than ten Business Days after the date on which
such notice is delivered to the Administrative Agent (unless otherwise agreed by
the Administrative Agent in its sole discretion) and (iii) the identity of each
Incremental Lender. Each Incremental Lender, if not already a Lender hereunder,
shall be an Eligible Assignee and reasonably acceptable to the Administrative
Agent and no Lender shall be required to participate in any Incremental Term
Loans. On or after such Increased Amount Date, the Company, the Administrative
Agent and one or more Incremental Lenders may, and without the consent of any
other Lender, amend this Agreement pursuant to an amendment agreement (an
“Incremental Term Loan Amendment”) setting forth, to the extent applicable, the
following terms of such Incremental Term Loans: (A) whether such Incremental
Term Loans will be part of an existing tranche of Incremental Term Loans or part
of a new and separate tranche, (B) the maturity or termination date applicable
to the Incremental Term Loans or Term Loan Commitments of such tranche, (C) any
amortization applicable to the Incremental Term Loans of such tranche, (D) the
interest rate or rates applicable to the Incremental Term Loans of such tranche,
(E) the fees applicable to the Incremental Term Loans or Term Loan Commitments
of such tranche, (F) any original issue discount applicable to Incremental Term
Loans or Term Loan Commitments of such tranche, (G) the initial Interest Period
or Interest Periods applicable to Incremental Term Loans or Term Loan
Commitments of such tranche and (H) any voluntary or mandatory prepayment
requirements or Term Loan Commitment reductions applicable to Incremental Term
Loans or Term Loan Commitments of such tranche and any restrictions on the
voluntary or mandatory prepayment or reduction of Incremental Term Loans





--------------------------------------------------------------------------------





or Term Loan Commitments of tranches established after such tranche (it being
understood that any such mandatory prepayments may be applied to Term Loans
prior to being applied to any Revolving Loans), and implementing such additional
amendments to this Agreement as shall be appropriate to give effect to the
foregoing terms and to provide the rights and benefits of this Agreement and
other Loan Documents to the Incremental Term Loans of such tranche, and such
amendment will be effective to amend this Agreement and the other Loan Documents
on the terms set forth therein without the consent of any other Lender or the
Swing Line Lender. Except as contemplated by the preceding sentence, the terms
of any Incremental Term Loans established under this Section shall be the same
as those of the Incremental Term Loans existing at the time such new Incremental
Term Loans were made. Notwithstanding the foregoing, (1) except as provided in
clauses (A) through (H) above, no Incremental Term Loan Amendment shall alter
the rights of any Lender (other than the Incremental Lenders) in a manner that
would not be permitted under Section 15.1 without the consent of such Lender
unless such consent shall have been obtained and (2) no Incremental Term Loans
shall (A) have a maturity date earlier than the Latest Maturity Date without the
prior written consent of Lenders holding a majority of the principal amount of
the Commitments or the Incremental Term Loans of any tranche maturing prior to
such date, (B) have scheduled amortization of more than 5% of the original
principal amount of such Incremental Term Loan per annum or (C) have mandatory
prepayment terms other than customary mandatory prepayments from proceeds of
assets sales and casualty events (with customary reinvestment rights), the
incurrence of Debt not otherwise permitted hereunder and annual excess cash
flow. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Amendment.


(d)Notwithstanding the foregoing, no Incremental Commitments or Incremental Term
Loans shall be made or established, and no Incremental Term Loan Amendment shall
become effective, unless (i) no Unmatured Event of Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Commitments or Incremental Term Loans (except in the case that the
proceeds of any Incremental Term Loans are being used to finance a Limited
Condition Transaction, in which case the standard will be no Event of Default or
Unmatured Event of Default on the LCT Test Date and no Event of Default under
Sections 13.1(a) or 13.1(c) at the time of the consummation of such Limited
Condition Transaction); (ii) all other fees and expenses owing in respect of
such increase to the Administrative Agent and the Lenders will have been paid;
(iii) the Company shall be in pro forma compliance with each of the covenants
set forth in Section 11.12 (giving effect, if applicable, to the provisos
thereto) as of the last day of the most recently ended Fiscal Quarter (or, in
the case that the proceeds of any Incremental Term Loan are being used to
finance a Limited Condition Transaction, as of the last day of the most recently
ended Fiscal Quarter prior to the applicable LCT Test Date) after giving effect
to such Commitment Increase or Incremental Term Loans and other customary and
appropriate pro forma adjustment events, including any Acquisitions or
dispositions after the beginning of the relevant determination period but prior
to or simultaneous with the borrowing of such Incremental Commitments or
Incremental Term Loans, as the case may be, and provided that for purposes of
calculating the Total Debt to EBITDA Ratio, any Commitment Increases that are
drawn substantially simultaneous with the effectiveness of such Commitment
Increase shall be given pro forma effect; and (iv) the Company shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by the Administrative Agent in connection with any such transaction.


(e)Upon the making of any Incremental Term Loan or the effectiveness of any
Incremental Commitment of any Incremental Lender that is not already a Lender
pursuant to this Section, such Incremental Lender shall be deemed to be a
“Lender” (and a Lender in respect of Loans of the applicable facility or
tranche) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of the applicable facility
or tranche) hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders (or Lenders in respect of the applicable facility
or tranche) hereunder. After giving effect to any Commitment Increase, all Loans
and all such other credit exposure shall be held ratably by the Lenders in
proportion to their respective Commitments, as revised to reflect the increase
in the Commitments. The terms of any such Commitment Increase and the extensions
of credit made pursuant thereto shall be identical to those of the other
Commitments and the extensions of credit made pursuant thereto. Each Commitment
Increase shall be deemed for all purposes a Commitment and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all





--------------------------------------------------------------------------------





purposes, a Revolving Loan. The Administrative Agent may elect or decline to
arrange the increase in Commitment sought by the Company but is under no
obligation to arrange or consummate any such increase. The Company will
cooperate with the Administrative Agent in such efforts.


2.1.3    L/C Commitment. Subject to Section 2.3.1, each Issuing Lender agrees to
issue Letters of Credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the
applicable Issuing Lender, at the request of and for the account of the Company
from time to time on and after the 2019 Restatement Effective Date and before
the scheduled Termination Date and, as more fully set forth in Section 2.3.2,
each Lender agrees to purchase a participation in each such Letter of Credit;
provided that (a) the aggregate Stated Amount of all Letters of Credit shall not
at any time exceed $300,000,000, (b) the aggregate Stated Amount of all Letters
of Credit outstanding with respect to any Issuing Lender shall not exceed such
Issuing Lender’s Letter of Credit Sublimit, (c) the Revolving Outstandings shall
not at any time exceed Revolving Loan Availability, (d) the Revolving Exposure
of any Lender shall not at any time exceed its Commitment, (e) each Letter of
Credit shall be denominated in U.S. Dollars or an Alternative Currency, (f) the
stated amount of each Letter of Credit shall not be less than the applicable
Borrowing Minimum or a higher integral multiple of the applicable Borrowing
Multiple or such lesser amount as is acceptable to the applicable Issuing Lender
and (g) in no event shall any Letter of Credit have an expiration date later
than the earlier of (1) five Business Days prior to the Termination Date and (2)
the date which is one year from the date of issuance of such Letter of Credit;
provided any Letter of Credit may provide for renewal thereof for additional
periods of up to 12 months (which in no event shall extend beyond the date
referred to in clause (1) above unless such Letter of Credit is Cash
Collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Lender, it being understood that if an Issuing Lender
issues a Letter of Credit that extends beyond the date referred to in clause (1)
above, each Lender’s participation in such Letter of Credit will end on the
Termination Date). In the event there is a Defaulting Lender, no Issuing Lender
shall be required to issue, renew or extend any Letter of Credit to the extent
(x) the Defaulting Lender’s Pro Rata Share of Letter of Credit Commitment may
not be reallocated pursuant to Section 2.6(b) or (y) such Issuing Lender has not
otherwise entered into arrangements satisfactory to it and the Company to
eliminate such Issuing Lender’s risk with respect to the participation in
Letters of Credit of the Defaulting Lender, including by Cash Collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
Notwithstanding the foregoing, the Company and its Subsidiaries may obtain
Outside Letters of Credit; provided that the aggregate outstanding amount of
such Outside Letters of Credit does not exceed the Outside Letter of Credit
Limitation.


2.1.4    Swing Line Loan Commitments. Subject to the terms and conditions hereof
the Swing Line Lender agrees to make Swing Line Loans in U.S. Dollars to the
Company on and after the Restatement Effective Date in an aggregate amount up to
but not exceeding the Swing Line Sublimit; provided, that after giving effect to
the making of any Swing Line Loan, in no event shall (x) the Revolving
Outstandings exceed the Revolving Loan Availability then in effect or (y) the
Revolving Exposure of any Lender exceed its Commitment; provided, further, that
the Swing Line Lender shall not be obligated to make any Swing Line Loans (a)
after the occurrence and during the continuation of an Unmatured Event of
Default or Event of Default, (b) if it does not in good faith believe that all
conditions under Section 12.3 to the making of such Swing Line Loan have been
satisfied or waived by the Required Lenders or (c) if any of the Lenders is a
Defaulting Lender but, in the case of this clause (c) only to the extent that
the Defaulting Lender’s participation in such Swing Line Loan may not be
reallocated pursuant to Section 2.6(b) and other arrangements satisfactory to it
and the Company to eliminate such Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation in such Swing Line Loan (including Cash
Collateralization by the Company of such Defaulting Lender’s pro rata share of
the outstanding Swing Line Loans) have not been entered into. Amounts borrowed
pursuant to this Section 2.1.4 may be repaid and reborrowed until the
Termination Date. The Swing Line Lender’s Commitment shall expire on the
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans and the Commitments shall be paid in full
no later than such date.
    
2.2    Revolving Loan Procedures.


2.2.1    Various Types of Revolving Loans. Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type and currency,
as the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. Subject to Sections 8.2 and 8.3, (i) each
Borrowing denominated in U.S. Dollars (other than a Swing Line Loan) shall be
comprised entirely of (A) LIBOR Loans or (B) Base Rate Loans, (ii) each
Borrowing denominated in any Alternative Currency





--------------------------------------------------------------------------------





other than Euros, Canadian Dollars or Australian Dollars shall be comprised
entirely of LIBOR Loans, (iii) each Borrowing denominated in Euros shall be
comprised entirely of EURIBOR Loans, (iv) each Borrowing denominated in Canadian
Dollars shall be comprised entirely of CDOR Loans, (v) each Borrowing
denominated in Australian Dollars shall be comprised entirely of BBR Loans and
(vi) each Swing Line Loan shall be a Base Rate Loan. Borrowings of more than one
Type may be outstanding at the same time; provided that not more than fifteen
different LIBOR, EURIBOR, CDOR and BBR Borrowings in the aggregate may be
outstanding at any one time (unless the Administrative Agent agrees to a higher
number in its sole discretion). All Borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all Types and Borrowings of Loans.


2.2.2    Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
to the Administrative Agent of each proposed Borrowing not later than (a) in the
case of a Base Rate Borrowing, 12:00 P.M., Local Time, on the proposed date of
the making of a Loan, (b) in the case of a LIBOR Borrowing denominated in U.S.
Dollars, 12:00 P.M., Local Time, at least three Business Days prior to such
proposed date and (c) in the case of any Borrowing denominated in an Alternative
Currency, 12:00 P.M., Local Time, at least four Business Days prior to such
proposed date. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount,
Type and applicable currency of the Borrowing and, in the case of a LIBOR,
EURIBOR, CDOR or BBR Borrowing, the initial Interest Period therefor. If no
election as to the currency of a Borrowing is specified, then the requested
Borrowing shall be denominated in U.S. Dollars. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be a Base Rate
Borrowing if denominated in U.S. Dollars, a EURIBOR Borrowing if denominated in
Euros, a CDOR Borrowing if denominated in Canadian Dollars, a BBR Borrowing if
denominated in Australian Dollars or a LIBOR Borrowing if denominated in an
Alternative Currency other than Euro, Canadian Dollars or Australian Dollars. If
no Interest Period is specified with respect to any requested LIBOR, EURIBOR,
CDOR or BBR Borrowing, then the Company shall be deemed to have selected an
Interest Period of one month’s duration. Promptly upon receipt of such notice,
the Administrative Agent shall advise each Lender thereof. Not later than 2:00
P.M., New York City time, on the proposed date of the making of a Loan, each
Lender shall provide the Administrative Agent at the Principal Office specified
by the Administrative Agent with immediately available funds covering such
Lender’s Pro Rata Share of such Borrowing in the applicable currency and, so
long as the Administrative Agent has not received written notice that the
conditions precedent set forth in Section 12 with respect to such Borrowing have
not been satisfied, the Administrative Agent shall pay over the funds received
by the Administrative Agent to the Company on such requested date. Each
Borrowing shall be on a Business Day. Each Borrowing shall be in an aggregate
principal amount of at least the applicable Borrowing Minimum and an integral
multiple of at least the applicable Borrowing Multiple.


2.2.3    Conversion and Continuation Procedures.


(a)    Subject to Section 2.2.1, the Company may, upon irrevocable written
notice to the Administrative Agent in accordance with clause (b) below:


(i)elect, as of any Business Day, to convert any Revolving Loans denominated in
U.S. Dollars (or any part thereof in an aggregate amount not less than the
applicable Borrowing Minimum or a higher integral multiple equal to the
applicable Borrowing Multiple) into Loans of another Type denominated in U.S.
Dollars; provided that a LIBOR Loan may only be converted on the expiration of
the Interest Period applicable to such LIBOR Loan unless the Company shall pay
all amounts due hereunder in connection with any such conversion; or


(ii)elect, as of the last day of the applicable Interest Period, to continue any
LIBOR, EURIBOR, CDOR or BBR Loans having Interest Periods expiring on such day
(or any part thereof in an aggregate amount not less than the applicable
Borrowing Minimum or a higher integral multiple equal to the applicable
Borrowing Multiple) for a new Interest Period; provided that if an Unmatured
Event of Default or Event of Default shall have occurred and be continuing at
the end of any Interest Period, (A) no outstanding Borrowing





--------------------------------------------------------------------------------





denominated in U.S. Dollars may be converted to or continued as a LIBOR
Borrowing, (B) unless repaid, each LIBOR Borrowing denominated in U.S. Dollars
shall be converted to a Base Rate Borrowing at the end of the Interest Period
applicable thereto and (C) unless repaid, each LIBOR, EURIBOR, CDOR and BBR
Borrowing denominated in an Alternative Currency shall be continued as a LIBOR,
EURIBOR, CDOR or BBR Borrowing, as applicable, with an Interest Period of one
month’s duration.


(b)    The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit E to
the Administrative Agent of each proposed conversion or continuation not later
than (i) in the case of conversion into Base Rate Loans, 12:00 P.M., Local Time,
three Business Days prior to the proposed date of such conversion, (ii) in the
case of conversion into or continuation of LIBOR Loans denominated in U.S.
Dollars, 12:00 P.M., Local Time, at least three Business Days prior to the
proposed date of such conversion or continuation and (iii) in the case of
continuation of Loans denominated in an Alternative Currency, 12:00 P.M., Local
Time, at least four Business Days prior to the proposed date of such conversion
or continuation, specifying in each case:


(i)    the proposed date of conversion or continuation;


(ii)    the aggregate amount of Loans to be converted or continued;


(iii)    the Type of Revolving Loans resulting from the proposed conversion or
continuation; and


(iv)    in the case of conversion into LIBOR Loans, or continuation of LIBOR,
EURIBOR, CDOR or BBR Loans, the duration of the requested Interest Period
therefor.


(c)    If upon the expiration of any Interest Period applicable to LIBOR Loans
denominated in U.S. Dollars, the Company has failed to timely select a new
Interest Period to be applicable to such LIBOR Loans, the Company shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective on the last day of such Interest Period. If upon the expiration of any
Interest Period applicable to LIBOR, EURIBOR, CDOR or BBR Loans denominated in
an Alternative Currency the Company has failed to timely select a new Interest
Period to be applicable to such LIBOR, EURIBOR, CDOR or BBR Loans, such Loans
shall be continued as LIBOR, EURIBOR, CDOR or BBR Loans, as applicable, in their
original currency with an Interest Period of one month. Other than pursuant to
Section 8.3, no Revolving Loans may be converted into or continued as Revolving
Loans denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loans and reborrowed in the other currency.


(d)    The Administrative Agent will promptly notify each Lender of its receipt
of a notice of conversion or continuation pursuant to this Section 2.2.3 or, if
no timely notice is provided by the Company, of the details of any automatic
conversion.


(e)    Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.


2.3    Letter of Credit Procedures.


2.3.1    Notice of Issuance. The Company shall give notice to the Administrative
Agent and the applicable Issuing Lender of the proposed issuance of each Letter
of Credit on a Business Day which is (i) in the case of a Letter of Credit
denominated in U.S. Dollars, at least three Business Days (or such lesser number
of days as the Administrative Agent and the applicable Issuing Lender shall
agree in any particular instance in their sole discretion) prior to the proposed
date of issuance of such Letter of Credit and (ii) in the case of a Letter of
Credit denominated in an Alternative Currency, at least five Business Days (or
such lesser number of days as the Administrative Agent and the applicable
Issuing Lender shall agree in any particular instance in their sole discretion)
prior to the proposed date of issuance of such Letter of Credit. Each such
notice shall be accompanied by an L/C Application, duly executed by the Company
and in all respects





--------------------------------------------------------------------------------





satisfactory to the Administrative Agent and the applicable Issuing Lender,
together with such other documentation as the Administrative Agent or the
applicable Issuing Lender may request in support thereof, it being understood
that each L/C Application shall specify, among other things, the date on which
the proposed Letter of Credit is to be issued, the expiration date of such
Letter of Credit (which shall be in accordance with Section 2.1.3) and whether
such Letter of Credit is to be transferable in whole or in part. Any Letter of
Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of the applicable Issuing Lender shall be the
sole responsibility of such Issuing Lender. So long as the applicable Issuing
Lender has not received written notice that the conditions precedent set forth
in Section 12 with respect to the issuance of such Letter of Credit have not
been satisfied, such Issuing Lender shall issue such Letter of Credit on the
requested issuance date. Each Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender and of any amendment thereto, extension thereof or event or
circumstance changing the amount available for drawing thereunder. As of the
2019 Restatement Effective Date, all Letters of Credit outstanding under the
Existing Credit Agreement shall be deemed to have been issued pursuant hereto,
and from and after the 2019 Restatement Effective Date shall be subject to and
governed by the terms and conditions hereof.


2.3.2    Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the applicable Issuing Lender shall be deemed to have
sold and transferred to each Lender with a Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such Lender’s Pro Rata Share, in such Letter
of Credit and the Company’s reimbursement obligations with respect thereto. If
the Company does not pay any reimbursement obligation when due, the Company
shall be deemed to have immediately requested that the Lenders make a Revolving
Loan which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, subject to satisfaction or waiver of the conditions
satisfied in Section 12.3, such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan. The proceeds of such Loan
shall be paid over by the Administrative Agent to the applicable Issuing Lender
for the account of the Company in satisfaction of such reimbursement
obligations. For the purposes of this Agreement, the unparticipated portion of
each Letter of Credit shall be deemed to be the applicable Issuing Lender’s
“participation” therein. Each Issuing Lender hereby agrees, upon request of the
Administrative Agent or any Lender, to deliver to the Administrative Agent or
such Lender a list of all outstanding Letters of Credit issued by such Issuing
Lender, together with such information related thereto as the Administrative
Agent or such Lender may reasonably request.




2.3.3    Reimbursement Obligations. The Company hereby unconditionally and
irrevocably agrees to reimburse each Issuing Lender for each payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by
such Issuing Lender honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made.
Any amount not reimbursed on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that such
Issuing Lender is reimbursed by the Company for such amount, payable on demand,
at a rate per annum equal to the Base Rate from time to time in effect plus the
Base Rate Margin from time to time in effect plus, beginning on the third
Business Day after receipt of notice from such Issuing Lender of such payment or
disbursement, 2%. The applicable Issuing Lender shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit issued by such Issuing Lender by the beneficiary thereunder; provided
that the failure of such Issuing Lender to so notify the Company or the
Administrative Agent shall not affect the rights of such Issuing Lender or the
Lenders in any manner whatsoever.


The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (ii) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, an Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (iii) the
validity, sufficiency or genuineness of any document which an Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to





--------------------------------------------------------------------------------





have been forged, fraudulent, invalid or insufficient in any respect or any
statement therein shall have been untrue or inaccurate in any respect, (iv) the
surrender or impairment of any security for the performance or observance of any
of the terms hereof or (v) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Company’s obligations hereunder. Without limiting the
foregoing, no action or omission whatsoever by the Administrative Agent or any
Lender (excluding any Lender in its capacity as an Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to the Company, or relieve
the Company of any of its obligations hereunder to any such Person.


2.3.4    Funding by Lenders to Issuing Lender. If an Issuing Lender makes any
payment or disbursement under any Letter of Credit issued by such Issuing Lender
and (a) the Company has not reimbursed such Issuing Lender in full for such
payment or disbursement on the date immediately following the date of such
payment or disbursement, (b) a Revolving Loan may not be made in accordance with
Section 2.3.2, or (c) any reimbursement received by an Issuing Lender from the
Company is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Lender with a Commitment
shall be obligated to pay to the Administrative Agent for the account of such
Issuing Lender, in full or partial payment of the purchase price of its
participation in such Letter of Credit, its Pro Rata Share of such payment or
disbursement (but no such payment shall diminish the obligations of the Company
under Section 2.3.3), and, upon notice from such Issuing Lender, the
Administrative Agent shall promptly notify each other Lender thereof. Each other
Lender irrevocably and unconditionally agrees to so pay to the Administrative
Agent in immediately available funds for such Issuing Lender’s account the
amount of such other Lender’s Pro Rata Share of such payment or disbursement. If
and to the extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., New York City time, on the Business Day on
which such Lender receives notice from the Administrative Agent of such payment
or disbursement (it being understood that any such notice received after noon,
New York City time, on any Business Day shall be deemed to have been received on
the next following Business Day), such Lender agrees to pay interest on such
amount to the Administrative Agent for an Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect, and (b) thereafter, the Base Rate from time to time in
effect. Any Lender’s failure to make available to the Administrative Agent its
Pro Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
2.3.5    Commitments Several. The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.


2.3.6    Certain Conditions. Except as otherwise provided in Section 2.3.4 of
this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and no Issuing
Lender shall have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.




2.3.7    Indemnification. Without duplication of any obligation of the Company
under Section 15.16 or 15.17, in addition to amounts payable as provided herein,
the Company hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable legal counsel
fees, expenses and disbursements of counsel) which an Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit by an Issuing Lender, other than as a result of (1) the
gross negligence or willful misconduct of such Issuing Lender or (2) the
wrongful dishonor by such Issuing Lender of a proper demand for payment made
under any Letter of Credit issued by it or (ii) the failure of an Issuing Lender
to honor a drawing under any such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental





--------------------------------------------------------------------------------





Authority, in each case as determined by a final, non-appealable judgment of a
court of competent jurisdiction.


2.3.8    Responsibility of Issuing Lenders With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, each Issuing Lender shall be responsible only
to examine the documents delivered under such Letter of Credit with reasonable
care so as to ascertain whether they appear on their face to be in accordance
with the terms and conditions of such Letter of Credit. As between the Company
and each Issuing Lender, the Company assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by such Issuing Lender by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Lender shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (iv) errors in
interpretation of technical terms; (v) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vi) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (vii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority; none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s rights or powers hereunder. Without
limiting the foregoing and in furtherance thereof, no action taken or omitted by
an Issuing Lender under or in connection with the Letters of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall give rise to any liability on the part of such Issuing Lender to
the Company. Notwithstanding anything to the contrary contained in this Section
2.3.8, the Company shall retain any and all rights it may have against an
Issuing Lender for any liability arising solely out of the gross negligence or
willful misconduct of such Issuing Lender, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.




2.4    Swing Line Loans.


(a)    Swing Line Loans shall be made in U.S. Dollars in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount.


(b)    Whenever the Company desires that the Swing Line Lender make a Swing Line
Loan, the Company shall deliver to the Administrative Agent a Notice of
Borrowing no later than 3:00 P.M. (New York City time) on the proposed date of
the making of such Swing Line Loan.


(c)    The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 4:00 P.M., New York City
time, on the applicable date of the making of such Swing Line Loan by wire
transfer of same day funds in U.S. Dollars, at the Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of such Swing Line Loans available to the Company on the applicable
date of the making of such Swing Line Loan by causing an amount of same day
funds in U.S. Dollars equal to the proceeds of all such Swing Line Loans
received by the Administrative Agent from the Swing Line Lender to be credited
to the account of the Company at the Administrative Agent’s Principal Office, or
to such other account as may be designated in writing to the Administrative
Agent by the Company.


(d)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Company pursuant to Section 6.2.1 or repaid by the Company
pursuant to Section 6.4(b), the Swing Line Lender may at any time in its sole
and absolute discretion, deliver to the Administrative Agent (with a copy to the
Company), no later than 11:00 A.M., New York City time, at least one Business
Day in advance of the proposed date of the making of such Refunded Swing Line
Loans (as defined below), a notice (which shall be deemed to be a Notice of
Borrowing given by the Company)





--------------------------------------------------------------------------------





requesting that each Lender holding a Commitment make Revolving Loans that are
Base Rate Loans to the Company on such date in an amount equal to the amount of
such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given which the Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders other than the Swing Line
Lender shall be immediately delivered by the Administrative Agent to the Swing
Line Lender (and not to the Company) and applied to repay a corresponding
portion of the Refunded Swing Line Loans and (2) on the day such Revolving Loans
are made, the Swing Line Lender’s Pro Rata Share of the Refunded Swing Line
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swing Line Lender to the Company, and such portion of the Swing Line Loans
deemed to be so paid shall no longer be outstanding as Swing Line Loans of the
Swing Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Company. The Company hereby authorizes the
Administrative Agent and the Swing Line Lender to charge the Company’s accounts
with the Administrative Agent and the Swing Line Lender (up to the amount
available in each such account) in order to immediately pay the Swing Line
Lender the amount of the Refunded Swing Line Loans to the extent the proceeds of
such Revolving Loans made by Lenders, including the Revolving Loans deemed to be
made by the Swing Line Lender, are not sufficient to repay in full the Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to the Swing Line Lender should be recovered by or on behalf of the Company from
the Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 7.5.


(e)    If for any reason Revolving Loans are not made hereunder in an amount
sufficient to repay any amounts owed to the Swing Line Lender in respect of any
outstanding Swing Line Loans on or before the third Business Day after demand
for payment thereof by the Swing Line Lender, each Lender holding a Commitment
shall be deemed to, and hereby agrees to, have purchased a participation in such
outstanding Swing Line Loans, and in an amount equal to its Pro Rata Share of
the applicable unpaid amount together with accrued interest thereon. Upon one
Business Days’ notice from the Swing Line Lender, each Lender holding a
Commitment shall deliver to the Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of the Swing Line Lender. In order to evidence such
participation each Lender holding a Commitment agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to the Swing Line Lender. In the event any
Lender holding a Commitment fails to make available to the Swing Line Lender the
amount of such Lender’s participation as provided in this paragraph, the Swing
Line Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by the Swing Line Lender for the correction of errors among banks and
thereafter at the Base Rate, as applicable.


(f)    Notwithstanding anything contained herein to the contrary, each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Swing Line
Loans pursuant to the second preceding paragraph and each Lender’s obligation to
purchase a participation in any unpaid Swing Line Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Loan Party or any other Person for any reason whatsoever; (B)
the occurrence or continuation of an Unmatured Event of Default or Event of
Default; (C) (i) a material adverse change in, or a material adverse effect
upon, the financial condition, operations, assets, business, properties or
prospects of the Loan Parties taken as a whole, (ii) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (iii) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.


2.5    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable date of the making of a Loan or
the issuing or renewal of a Letter of Credit that such Lender does not intend to
make available to the Administrative Agent the amount of such Lender’s Loan
requested on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on





--------------------------------------------------------------------------------





such date and the Administrative Agent may, in its sole discretion, but shall
not be obligated to, make available to the Company a corresponding amount on
such date. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the customary rate set by the Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Company and the Company shall
immediately pay such corresponding amount to the Administrative Agent together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such class of Loans. Nothing in this Section 2.5 shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment hereunder or to
prejudice any rights that the Company may have against any Lender as a result of
any default by such Lender hereunder.


2.6    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Swing Line Commitment or Letter of Credit Commitment
exists at the time a Lender having a Commitment becomes a Defaulting Lender
(such Lender, a “Defaulting Revolving Lender”) then:


(a)    such Defaulting Revolving Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this amendment shall be restricted
as set forth in the definition of Required Lenders and Section 15.1;
    
(b)    all or any part of such Swing Line Commitment and Letter of Credit
Commitment shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Share of such Swing Line Commitment
and/or Letter of Credit Commitment but only to the extent (i) the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the sum, as at any date of
determination, of (x) the aggregate principal amount of all Revolving Loans
(other than Revolving Loans made for the purpose of reimbursing an Issuing
Lender for any amount drawn under any Letter of Credit, but not yet so applied),
(x) the aggregate principal amount of all outstanding Swing Line Loans and (z)
the Letter of Credit Usage, plus such Defaulting Revolving Lender’s Pro Rata
Share of Revolving Exposure do not exceed the total of all non-Defaulting
Revolving Lenders’ Commitments and (ii) the conditions set forth in Section 12.3
are satisfied at such time; provided that the aggregate obligation of each
non-Defaulting Revolving Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus (B) the sum of
the aggregate outstanding principal amount of the Revolving Loans of such
non-Defaulting Lender plus such non-Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans and Letter of Credit Usage;


(c)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Company shall (i) first, within one Business Day
following notice by the Administrative Agent, prepay any outstanding Swing Line
Loans to the extent the Swing Line Commitments related thereto have not been
reallocated pursuant to clause (a) above and (ii) second, within five Business
Days following notice by the Administrative Agent, Cash Collateralize such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Commitment (after
giving effect to any partial reallocation pursuant to clause (a) above) for so
long as such Letter of Credit Commitment is outstanding;


(d)    if the Letter of Credit Commitment of the non-Defaulting Revolving
Lenders is reallocated pursuant to clause (a) above, then the fees payable to
the Lenders pursuant to Section 5 solely in respect of the unfunded portion of
such Lenders’ Commitment shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Pro Rata Shares; and


(e)    If the Company, the Administrative Agent, the Swing Line Lender and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and





--------------------------------------------------------------------------------





Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to paragraph (b) above), whereupon, such
Lender will cease to be a Defaulting Revolving Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Revolving
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Revolving
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Revolving Lender.


SECTION 3EVIDENCING OF LOANS.


3.1    Notes. If so requested by any Lender by written notice to the Company
(with a copy to the Administrative Agent), the Loans of each Lender shall be
evidenced by a Note, with appropriate insertions, payable to such Lender in a
face principal amount equal to such Lender’s Commitment.


3.2    Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR, EURIBOR,
CDOR and BBR Loan, the dates on which each Interest Period for such Loan shall
begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid. The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
the Company hereunder or under any Note to repay the principal amount of the
Loans hereunder, together with all interest accruing thereon. The Administrative
Agent will provide to the Company, at the Company’s expense, copies of such
records pertaining to the Company from time to time upon the Company’s
reasonable written request.


SECTION 4INTEREST.


4.1    Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:


(a)    in the case of Revolving Loans


(i)at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect;


(ii)at all times while such Loan is a LIBOR Loan, (A) in the case of a LIBOR
Loan denominated in U.S. Dollars, at a rate per annum equal to the sum of the
Adjusted LIBO Rate applicable to each Interest Period for such Loan plus the
LIBOR/EURIBOR/CDOR/BBR Margin from time to time in effect and (B) in the case of
a LIBOR Loan denominated in an Alternative Currency, at a rate per annum equal
to the sum of the LIBO Rate applicable to each Interest Period for such Loan
plus the LIBOR/EURIBOR/CDOR/BBR Margin from time to time in effect;


(iii)at all times while such Loan is an EURIBOR Loan, at a rate per annum equal
to the sum of the EURIBO Rate applicable to each Interest Period for such Loan
plus the LIBOR/EURIBOR/CDOR/BBR Margin from time to time in effect;


(iv)at all times while such Loan is a CDOR Loan, at a rate per annum equal to
the sum of the CDOR Rate applicable to each Interest Period for such Loan plus
the LIBOR/EURIBOR/CDOR/BBR Margin from time to time in effect;


(v)at all times while such Loan is a BBR Loan, at a rate per annum equal to the
sum of the BB Rate applicable to each Interest Period for such Loan plus the
LIBOR/EURIBOR/CDOR/BBR Margin from time to time in effect; and




(b)    in the case of Swing Line Loans, the sum of the Base Rate from time to
time in effect plus the Base Rate Margin from time to time in effect;





--------------------------------------------------------------------------------





 
provided that (i) if any amount payable by the Company under the Loan Documents
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
and (ii) accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable on demand.
4.2    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date and at maturity. After maturity, and at
any time an Event of Default exists, accrued interest on all Loans shall be
payable on demand.


4.3    Setting and Notice of Rates. The applicable rate for each Interest Period
shall be determined by the Administrative Agent, and notice thereof shall be
given by the Administrative Agent promptly to the Company and each Lender. The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable Adjusted LIBO Rate,
LIBO Rate, EURIBO Rate, CDOR Rate or BB Rate hereunder.


4.4    Computation of Interest.


(a)Interest shall be computed for the actual number of days elapsed on the basis
of a year of (a) 360 days for interest calculated at the LIBO Rate, EURIBO Rate,
CDOR Rate or BB Rate and (b) 365/366 days for interest calculated at the Base
Rate; provided that in the case of (i) Loans denominated in Sterling, interest
shall be computed on the basis of a year of 365 days and (ii) Loans denominated
in Alternative Currencies, other than Sterling, as to which customary market
practice differs from the foregoing, interest shall be computed in accordance
with such market practice. The applicable interest rate for each Base Rate Loan
shall change simultaneously with each change in the Base Rate.


(b)Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such Interest Payment Date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.


(c)Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding upon the parties hereto, in the absence of demonstrable
error.


SECTION 5FEES.


5.1    Facility Fee. The Company agrees to pay to the Administrative Agent at
its Principal Office for the account of each Lender a facility fee in U.S.
Dollars, for the period from the 2019 Restatement Effective Date to the
Termination Date, at the Facility Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the Commitments
(whether used or unused); provided, that (i) any facility fee accrued with
respect to any of the unfunded Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall be payable by the Company so long as such facility fee shall
otherwise have been due and payable by the Company prior to such time of such
Lender becoming a Defaulting Lender, (ii) facility fees shall continue to accrue
on the amount of the Commitment of a Defaulting Lender only to the extent of the
Revolving Exposure of such Defaulting Lender and (iii) if a Lender continues to
have any Revolving Exposure after its Commitment terminates, then facility fees
shall continue to accrue on the daily amount of such Lender’s Revolving Exposure
from and including the date on which its Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Exposure. Facility
fees shall be payable in arrears on the last day of each calendar quarter and on
the Termination Date for any period then ending for which such facility fees
shall not have previously been paid. The facility fee shall be computed for the
actual number of days elapsed on the basis of a year of 360 days.







--------------------------------------------------------------------------------





5.2    Letter of Credit Fees.


(a)The Company agrees to pay to the Administrative Agent at its Principal Office
for the account of each Lender a letter of credit fee for each Letter of Credit
equal to the L/C Fee Rate in effect from time to time of such Lender’s Pro Rata
Share (as adjusted from time to time) of the undrawn amount of such Letter of
Credit (computed for the actual number of days elapsed on the basis of a year of
360 days). Such letter of credit fees shall be payable in arrears on the last
Business Day of each calendar quarter and on the Termination Date (or such later
date on which such Letter of Credit expires or is terminated) for the period
from the date of the issuance of each Letter of Credit (or the last day on which
the letter of credit fee was paid with respect thereto) to the date such payment
is due or, if earlier, the date on which such Letter of Credit expired or was
terminated.


(b)In addition, with respect to each Letter of Credit, the Company agrees to pay
to each Issuing Lender, for its own account, (i) such fees and expenses as such
Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee of 0.125% per annum on the
aggregate face amount of all outstanding Letters of Credit issued by such
Issuing Lender. Such letter of credit fronting fee shall be payable in arrears
on the last Business Day of each calendar quarter and on the Termination Date
(or such later date on which such Letter of Credit expires or is terminated) for
the period from the date of the issuance of each Letter of Credit (or the last
day on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.


5.3    Administrative Agent’s Fees. The Company agrees to pay to the
Administrative Agent such agent’s fees in the amounts and at times separately
agreed upon.


SECTION 6REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS.


6.1    Reduction or Termination of the Commitment.


6.1.1    Voluntary Reduction or Termination of the Commitment. The Company may
from time to time on at least three Business Days’ prior written notice received
by the Administrative Agent (which shall promptly advise each Lender thereof)
permanently reduce the Commitments to an amount not less than the Revolving
Outstandings; provided that a notice of termination or reduction of the
Commitments under this Section 6.1.1 may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date). Any such reduction shall be in an
amount not less than $1,000,000 or a higher integral multiple of $100,000.
Concurrently with any reduction of the Commitments to zero, the Company shall
pay all interest on the Loans, all facility fees and all letter of credit fees
and shall Cash Collateralize in full all obligations arising with respect to the
Letters of Credit.


6.1.2    All Reductions of the Commitment. All reductions of the Commitment
shall reduce the Commitments ratably among the Lenders according to their
respective Pro Rata Shares.
    
6.2    Prepayments.


6.2.1    Voluntary Prepayments. The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) written notice
thereof, which shall be substantially in the form of Exhibit F, not later than
(i) with respect to Base Rate Loans, 12:00 P.M., Local Time, one Business Day
prior to the proposed date of such prepayment, (ii) in the case of LIBOR Loans
denominated in U.S. Dollars and Swing Line Loans, 12:00 P.M., Local Time, three
Business Days prior to the proposed date of such prepayment and (iii) in the
case of LIBOR Loans, EURIBOR Loans, CDOR Loans and BBR Loans denominated in an
Alternative Currency, 12:00 P.M., Local Time, four Business Days prior to the
proposed date of such prepayment, which shall, in each case, be a Business Day,
specifying the Loans to be prepaid and the date and amount of prepayment. Any
such partial prepayment shall be in an amount equal to the applicable Borrowing
Minimum or a higher integral multiple of the applicable Borrowing Multiple.







--------------------------------------------------------------------------------





6.2.2    Mandatory Prepayments. If on any day (a) the Commitments are reduced
pursuant to Section 6.1.2 or (b) due to fluctuations in currency exchange rates
or any other reason, the Revolving Outstandings exceeds the Commitments, the
Company shall immediately prepay Revolving Loans or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess. If on any day the Administrative
Agent or any Lender notifies the Company that the U.S. Dollar Equivalent of the
aggregate principal amount of outstanding Revolving Loans denominated in an
Alternative Currency exceeds an amount equal to 105% of the Alternative Currency
Sublimit, within 5 Business Days after receipt of such notice, the Company shall
prepay Revolving Loans denominated in an Alternative Currency in an aggregate
amount such that, after giving effect to such prepayments, the U.S. Dollar
Equivalent of the aggregate principal amount of outstanding Revolving Loans
denominated in an Alternative Currency does not exceed the Alternative Currency
Sublimit.


6.3    Manner of Prepayments. Each voluntary partial prepayment shall be in a
principal amount of the applicable Borrowing Minimum or a higher integral
multiple of the applicable Borrowing Multiple. Any partial prepayment of a
Borrowing of LIBOR Loans, EURIBOR Loans, CDOR Loans or BBR Loans shall be
subject to Section 2.2.3(a). Any prepayment of a LIBOR Loan, EURIBOR Loan, CDOR
Loan or BBR Loan on a day other than the last day of an Interest Period therefor
shall include interest on the principal amount being repaid and shall be subject
to Section 8.4. Except as otherwise provided by this Agreement, all principal
payments in respect of the Loans shall be applied first, to repay outstanding
Swing Line Loans to the full extent thereof; second, to repay outstanding Base
Rate Loans to the full extent thereof; and third, to repay outstanding LIBOR
Loans, EURIBOR Loans, CDOR Loans and BBR Loans in direct order of Interest
Period maturities.


6.4    Repayments.


(a)The Revolving Loans of each Lender shall be paid in full and the Commitment
shall terminate on the Termination Date.


(b)The Company shall repay each Swing Line Loan on the earlier to occur of (i)
the date five Business Days after such Loan is made and (ii) the Termination
Date.


(c)On or prior to the Termination Date, the Company shall terminate, Cash
Collateralize or make such other arrangement as each applicable Issuing Lender
shall reasonably agree with respect to each Letter of Credit that otherwise
would remain outstanding as of the Termination Date.


SECTION 7MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.


7.1    Making of Payments. All payments of principal or interest on Loans
denominated in U.S. Dollars, and of all fees, shall be made by the Company to
the Administrative Agent in U.S. Dollars or, in the case of Loan denominated in
an Alternative Currency, in such Alternative Currency, in each case in same day
funds, without defense, setoff or counterclaim, free of any restriction or
condition, at the Principal Office designated by the Administrative Agent not
later than 12:00 P.M., New York City time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Company directly to the Lender entitled thereto
without setoff, counterclaim or other defense.


7.2    Application of Certain Payments. So long as no Unmatured Event of Default
or Event of Default has occurred and is continuing, voluntary and mandatory
prepayments shall be applied as set forth in Sections 6.2 and 6.3. After the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender shall be applied
in the following order, and concurrently with each remittance to any Lender of
its share of any such payment, the Administrative Agent shall advise such Lender
as to the application of such payment: (i) first, to the payment of all fees,
costs, expenses and indemnities of the Administrative Agent (in its capacity as
such), including Attorney Costs, until paid in full; (ii) second, to the payment
of all fees, costs, expenses and indemnities of the Lenders, pro-rata, until
paid in full; (iii) third, to the payment of all of the Obligations consisting
of accrued and unpaid interest owing to any Lender, pro-rata, until paid in
full; (iv) fourth, to the payment of all Obligations consisting of principal
owing to any Lender and unreimbursed disbursements under Letters of Credit owing
to any Issuing Lender, pro-rata, until paid in full; (v) fifth, to the payment
of the Administrative Agent an amount equal to all Obligations in respect of
outstanding Letters of Credit to be held as cash collateral in respect of such
obligations; (vi) sixth, to the payment of all other Obligations owing to each
Lender, pro-rata, until paid in full;





--------------------------------------------------------------------------------





and (viii) seventh, to whomever may be lawfully entitled to receive such
amounts, the amount of any remaining proceeds.


7.3    Due Date Extension. If any payment of principal or interest with respect
to any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a Eurocurrency Loan, a CDOR Loan or a BBR Loan, such
immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.


7.4    Setoff. The Company agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable Law, in any
currency, and in addition thereto, the Company agrees that at any time any Event
of Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Company hereunder, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of the Company then
or thereafter with the Administrative Agent or such Lender.


7.5    Proration of Payments.


(a)    If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of offset or otherwise, on account of (i)
principal of or interest on any Loan, but excluding (x) any payment pursuant to
Section 8.7 or 15.4 and (y) payments of interest on any Affected Loan) or (ii)
its participation in any Letter of Credit or Swing Line Loans in excess of its
applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.


(b)    All Loans shall be made, and all participations purchased, by Lenders
simultaneously and proportionally to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.
7.6    Taxes.


(a)    (i) To the extent permitted by applicable Law, all payments hereunder or
under the Loan Documents (including any payment of principal, interest or fees)
to, or for the benefit, of any person shall be made by the Company free and
clear of and without deduction or withholding for, or account of, any Taxes or
Other Taxes now or hereinafter imposed by any taxing authority.


(ii) In addition, the Company shall pay any Other Taxes to the relevant taxing
authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.
(b)    If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable Law to deduct or withhold any
Taxes or Other Taxes, the Company shall increase the payment hereunder or under
any such Loan Document such that after the reduction for the amount of Taxes or
Other Taxes withheld (and any taxes withheld or imposed with respect to the
additional payments required under this Section 7.6(b)), the amount paid to the
Lenders or the Administrative Agent equals the amount that was payable hereunder
or under any such Loan Document without regard to this Section 7.6(b). To the
extent the Company withholds any Taxes or Other Taxes on payments hereunder or
under any Loan Document, the Company shall pay the full amount deducted to the
relevant taxing authority within the time allowed for payment under applicable
Law and shall deliver to the Administrative Agent within thirty days after it
has made payment to such authority a receipt issued by such authority (or other
evidence satisfactory





--------------------------------------------------------------------------------





to the Administrative Agent) evidencing the payment of all amounts so required
to be deducted or withheld from such payment.


(c)    If any Lender or the Administrative Agent is required by Law to make any
payments of any Taxes or Other Taxes on or in relation to any amounts received
or receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Taxes or Other Taxes (and any reasonable
expenses associated with such Tax) and (ii) any Taxes or Other Taxes imposed as
a result of the receipt of the payment under this Section 7.6(c), whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by
relevant taxing authority. A certificate prepared in good faith as to the amount
of such payment by such Lender or the Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.


(d)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.


(ii)     Each Lender that is not a United States person within the meaning of
Code Section 7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company
and the Administrative Agent on or prior to the 2019 Restatement Effective Date
(or in the case of a Lender that is an Assignee, on the date of such assignment
to such Lender) two accurate and complete signed copies of IRS Form W‑8BEN,
W‑8BEN‑E, W‑8ECI, or W‑8IMY (or any successor or other applicable form
prescribed by the IRS), as applicable, certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete signed copies of IRS Form W‑8BEN, or
W‑8BEN‑E, as applicable) a certificate in form and substance reasonably
acceptable to the Company and the Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the 2019 Restatement Effective
Date, (or in the case of a Lender that is an Assignee, after the date of the
assignment to such Lender), when a lapse in time or a change in circumstances
renders the prior certificates hereunder obsolete or inaccurate, such Lender
shall, to the extent permitted under applicable Law, deliver to the Company and
the Administrative Agent two new and accurate and complete signed copies of IRS
Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.


(iii)     Each Lender that is not a Non-U.S. Participant shall provide two
properly completed and duly executed copies of IRS Form W-9 (or any successor or
other applicable form) to the Company and the Administrative Agent on or prior
to the 2019 Restatement Effective Date (or in the case of a Lender that is an
Assignee, on the date of such assignment to such Lender) certifying that such
Lender is exempt from United States backup withholding tax. To the extent that a
form provided pursuant to this Section 7.6(d)(iii) is rendered obsolete or





--------------------------------------------------------------------------------





inaccurate as result of a change in circumstances with respect to the status of
a Lender, such Lender shall, to the extent permitted by applicable Law, deliver
to the Company and the Administrative Agent revised forms necessary to confirm
or establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax.


(iv)      If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 7.6(d)(iv), “FATCA” shall include any amendments made to FATCA after the
Original Effective Date.


(v)     Each Lender agrees to indemnify and hold harmless (i) the Administrative
Agent for and against the full amount of any and all present or future Taxes and
related liabilities (including penalties, interest, additions to tax and
expenses), any Taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this Section 7.6 which are imposed on or with respect
to principal, interest or fees payable to such Lender hereunder and which are
not paid by the Company pursuant to this Section 7.6, and (ii) the
Administrative Agent for and against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent in connection with
any Loan Document, whether or not such Taxes, Excluded Taxes or related
liabilities were correctly or legally asserted. This indemnification shall be
made within 30 days from the date the Administrative Agent makes written demand
therefor.


(e)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any taxes
as to which it has been indemnified pursuant to this Section 7.6 (including by
the payment of additional amounts pursuant to this Section 7.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 7.6 with respect to the taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.


(f)    Each party's obligations under this Section 7.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the





--------------------------------------------------------------------------------





termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.


SECTION 8INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS, CDOR LOANS
AND BBR LOANS.


8.1    Increased Costs.


(a)    If, after the 2019 Restatement Effective Date, the adoption of, or any
change in, any applicable Law, or any change in the interpretation or
administration of any applicable Law by any Governmental Authority, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by any Lender with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency: (i)
shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Lender; (ii)
shall impose on any Lender any other condition affecting its Eurocurrency Loans,
CDOR Loans or BBR Loans, its Note or its obligation to make Eurocurrency Loans,
CDOR Loans or BBR Loans or its participations in Letters of Credit or (iii)
subject any Lender to any taxes (other than (A) Taxes on or in relation to any
amounts received or receivable under Loan Documents, (B) Excluded Taxes and (C)
Other Taxes) on its Loans, Loan principal, Letters of Credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of anything described in clauses (i), (ii)
and (iii) above is to increase the cost to (or to impose a cost on) such Lender
(or any lending office, as applicable, of such Lender) of making or maintaining
any Eurocurrency Loan, CDOR Loan or BBR Loan, or to reduce the amount of any sum
received or receivable by such Lender (or its lending office, as applicable)
under this Agreement or under its Note with respect thereto, then upon demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to the Administrative Agent), the
Company shall pay directly to such Lender such additional amount as will
compensate such Lender for such increased cost or such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor.


(b)    If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable Law regarding capital adequacy or
liquidity, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy or liquidity (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder or under any
Letter of Credit to a level below that which such Lender or such controlling
Person could have achieved but for such change, adoption, phase-in or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy and liquidity) by an amount deemed by such
Lender or such controlling Person to be material, then from time to time, upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor.
For purposes of this Section 8.1, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all rules, regulations, orders, requests, guidelines
or directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank of International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to have been
adopted and gone into effect after the 2019 Restatement Effective Date,
regardless of the date enacted, adopted or issued.





--------------------------------------------------------------------------------





8.2    Basis for Determining Interest Rate Inadequate or Unfair; Alternative
Rate of Interest.


Unless and until a Replacement Rate is implemented in accordance with clause (b)
below, in connection with any request for a LIBO Rate Loan, EURIBO Rate Loan,
CDOR Rate Loan or BBR Loan or a conversion to or continuation thereof or
otherwise,
(a)    (i) the Administrative Agent reasonably determines (which determination
shall be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market or any other applicable interbank market
adequate and reasonable means do not exist for ascertaining the applicable LIBO
Rate, EURIBO Rate, CDOR Rate or BB Rate, as applicable; or


(ii)     the Required Lenders advise the Administrative Agent that the LIBO
Rate, EURIBO Rate, CDOR Rate or BB Rate, as applicable, as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of maintaining or funding Eurocurrency Loans, CDOR Loans or BBR Loans,
as applicable, for such Interest Period (taking into account any amount to which
such Lenders may be entitled under Section 8.1) or that the making or funding of
Eurocurrency Loans, CDOR Loans or BBR Loans has become impracticable as a result
of an event occurring after the 2019 Restatement Effective Date which in the
opinion of such Lenders materially affects such Loans; then the Administrative
Agent shall promptly notify the other parties thereof and, so long as such
circumstances shall continue, (i) no Lender shall be under any obligation to
make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day of
the current Interest Period for each Eurocurrency Loan, CDOR Loan and BBR Loan,
such Loan shall, unless then repaid in full, (i) in the case of Loans in U.S.
Dollars, be automatically converted into Base Rate Loans on the last day of the
then-current Interest Period with respect thereto and (ii) in the case of Loans
in any Alternative Currency, at the option of the Company, either (x) be repaid
on the last day of the then-current Interest Period with respect thereto or (y)
be converted into Base Rate Loans denominated in U.S. Dollars on the last day of
the then-current Interest Period with respect thereto, at the Spot Rate in
effect on such day.
(b)    Notwithstanding anything to the contrary in Section 8.2(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 8.2(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the syndicated loan market
in the applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Company and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 8.2(b)(i), (b)(ii) or (b)(iii) occurs with respect to the Replacement
Rate in which case the provisions of this Section 8.2(b) shall apply to the
determination of a new Replacement Rate or (B) an event described in Section
8.2(a)(i) or (a)(ii) occurs with respect to the Replacement Rate or the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Company that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate, in which case Section 8.2(a) shall apply as if references
therein to LIBO, EURIBO, CDOR or BBR, as the case may be, shall be deemed to be
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Company, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 8.2(b). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including





--------------------------------------------------------------------------------





Section 15.1), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment. To the extent the Replacement Rate is approved
by the Administrative Agent in connection with this clause (b), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders); provided further that, if
such Replacement Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


8.3    Changes in Law Rendering Eurocurrency Loans Unlawful. If any change in,
or the adoption of any new, Law, or any change in the interpretation of any
applicable Law by any Governmental Authority charged with the administration
thereof, should make it (or in the good faith judgment of any Lender cause a
substantial question as to whether it is) unlawful for any Lender to make,
maintain or fund Eurocurrency Loans, then such Lender shall promptly notify each
of the other parties hereto and, so long as such circumstances shall continue,
(a) such Lender shall have no obligation to make Eurocurrency Loans or convert
any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of Eurocurrency Loans or conversion of Base Rate
Loans into LIBOR Loans, by the Lenders which are not so affected, in each case
in an amount equal to the amount of Eurocurrency Loans, as applicable, which
would be made or converted into by such Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each Eurocurrency Loan, as applicable of such Lender (or, in any event, on such
earlier date as may be required by the relevant Law or interpretation), such
Eurocurrency Loan shall, unless then repaid in full, (i) in the case of Loans in
U.S. Dollars, be automatically converted into Base Rate Loans on the last day of
the then-current Interest Period with respect thereto and (ii) in the case of
Loans in any Alternative Currency, at the option of the Company, either (x) be
repaid on the last day of the then-current Interest Period with respect thereto
or (y) be converted into Base Rate Loans denominated in U.S. Dollars on the last
day of the then-current Interest Period with respect thereto, at the Spot Rate
in effect on such day. Each Base Rate Loan made by a Lender which, but for the
circumstances described in the foregoing sentence, would be a Eurocurrency Loan
(an “Affected Loan”) shall remain outstanding for the period corresponding to
the Borrowing of Eurocurrency Loans of which such Affected Loan would be a part
absent such circumstances.


8.4    Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any Eurocurrency Loan,
CDOR Loan or BBR Loan), as reasonably determined by such Lender, as a result of
(a) any payment, prepayment or conversion of any Eurocurrency Loan, CDOR Loan or
BBR Loan of such Lender on a date other than the last day of an Interest Period
for such Loan (including any conversion pursuant to Section 8.3) or (b) any
failure of the Company to borrow, convert or continue any Loan on a date
specified therefor in a notice of borrowing, conversion or continuation pursuant
to this Agreement. For this purpose, all notices to the Administrative Agent
pursuant to this Agreement shall be deemed to be irrevocable.


8.5    Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any Eurocurrency Loan, CDOR Loan or BBR
Loan by causing a foreign branch or Affiliate of such Lender to make such Loan;
provided that in such event for the purposes of this Agreement such Loan shall
be deemed to have been made by such Lender and the obligation of the Company to
repay such Loan shall nevertheless be to such Lender and shall be deemed held by
it, to the extent of such Loan, for the account of such branch or Affiliate.


8.6    Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each Eurocurrency Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the LIBO Rate or EURIBO
Rate, as applicable, for such Interest Period.







--------------------------------------------------------------------------------





8.7    Mitigation of Circumstances; Replacement of Lenders.


(a)     Each Lender shall promptly notify the Company and the Administrative
Agent of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.


(b)    If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and each Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder provided (i) in the case of any assignment resulting
from a claim for payment under Section 7.6 or 8.1, such assignment will result
in a reduction in such payments, (ii) such assignment does not conflict with
applicable law and (iii) in the case of any assignment resulting from a Lender
becoming a non-consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. Upon such purchase and
assumption (pursuant to an Assignment Agreement), such Lender shall no longer be
a party hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.


8.8    Conclusiveness of Statements. Determinations and statements of any Lender
or the Administrative Agent pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4.


SECTION 9REPRESENTATIONS AND WARRANTIES.


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit and Swing Line Loans hereunder, the Company represents and warrants to
the Administrative Agent and the Lenders that:
9.1    Organization. (a) Each Loan Party is validly existing and, to the extent
such concept is applicable in the relevant jurisdiction, in good standing under
the Laws of its jurisdiction of organization; and (b) each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.


9.2    Authorization; No Conflict. (a) The execution, delivery and performance
by each Loan Party of each Loan Document to which it is a party has been duly
authorized by all necessary action on the part of each Loan Party that is party
thereto and each such Loan Document has been duly executed and delivered by each
such Loan Party party thereto. (b) The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party, and the borrowings
by the Company hereunder, do not and will not (i) require any consent or
approval of, filing with or notice to, any Governmental Authority or any other
Person (other than any consent or approval which has been obtained or filing or
notice which has been made, and, in each case, which is in full force and
effect), (ii) conflict with (A) any provision of Law, (B) the charter, by-laws
or other organizational documents of any Loan Party or (C) any agreement,
indenture, instrument or other document, or any judgment, order or





--------------------------------------------------------------------------------





decree, which is binding upon any Loan Party or any of their respective
properties, except with respect to clauses (A) or (C) to the extent such
conflict would not have a Material Adverse Effect or (iii) require, or result
in, the creation or imposition of any Lien on any asset of any Loan Party.


9.3    Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar Laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.


9.4    [Reserved].


9.5    No Material Adverse Change. Since December 31, 2018, there has been no
event or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


9.6    Litigation and Guarantee Obligations. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect. No Loan Party
has any Guarantee Obligations not listed on Schedule 9.6 or permitted by Section
11.1.


9.7    Ownership of Properties; Liens. Except as identified on Schedule 1.1(c),
each Loan Party owns good and, in the case of real property, marketable title to
all of the properties and assets, real and personal, tangible and intangible, of
any nature whatsoever which are material to its business (including patents,
trademarks, trade names, service marks and copyrights) which it purports to own
or which are reflected in its financial statements (except for personal property
sold in the ordinary course of business after the date of such financial
statements), free and clear of all Liens, charges and claims (including pending
or, to the best of the Company’s knowledge, threatened infringement claims with
respect to patents, trademarks, service marks, copyrights and the like) except
as permitted by Section 11.2.


9.8    Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Subsidiary of the Company that is a Loan Party and each
Centene Plaza Subsidiary are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens, and such securities were issued
in compliance with all applicable state and Federal Laws concerning the issuance
of securities. Schedule 9.8 describes each Subsidiary of the Company and each
Subsidiary of each Loan Party as of the 2019 Restatement Effective Date and
identifies the ownership of each Subsidiary. As of the 2019 Restatement
Effective Date, except as identified on Schedule 9.8, the Company has no
Subsidiaries that are not Wholly-Owned Subsidiaries. As of the 2019 Restatement
Effective Date, except as identified on Schedule 9.8, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Securities of any Subsidiary of the Company that is a Loan Party.


9.9    Pension Plans.


(a)     The Unfunded Liability of all Pension Plans does not in the aggregate
exceed 20% of the Total Plan Liability for all such Pension Plans. Each Pension
Plan complies in all material respects with all applicable requirements of Law
and regulations. No failure to make contributions under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 303(k) of
ERISA, or otherwise to have a Material Adverse Effect. There are no pending or,
to the knowledge of the Company, threatened, claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or the
Company or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any other member of the
Controlled Group has engaged in any prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) in connection with any
Pension Plan or Multiemployer Pension Plan which would subject that Person to
any material liability. Within the past five years, neither the Company nor any
other member of the Controlled Group has engaged in a transaction which resulted
in a Pension Plan with an Unfunded Liability being transferred out of the
Controlled Group, which could reasonably be expected to have a Material Adverse
Effect. No Termination Event has occurred or is reasonably expected to occur
which could reasonably be expected to have a Material Adverse Effect.







--------------------------------------------------------------------------------





(b)     All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 of
ERISA), that increased contributions may be required to avoid a reduction in
plan benefits or the imposition of any excise tax, that any such plan is or has
been funded at a rate less than that required under Section 412 of the Code,
that any such plan is or may be terminated, or that any such plan is or may
become insolvent.


9.10    Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.


9.11    Regulation U, T, and X. The Company is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. None of the proceeds of any
Loans will be used for any purpose which violates or which would be inconsistent
with, the provisions of Regulation U, Regulation T or Regulation X.


9.12    Taxes. Each Loan Party has timely filed all Tax returns and reports
required by Law to have been filed by it and has paid all Taxes and governmental
charges due and payable with respect to such return, except any such Taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or where the failure to file could not reasonably be
expected to have a Material Adverse Effect. The Loan Parties have made adequate
reserves on their books and records in accordance with GAAP for all Taxes that
have accrued but which are not yet due and payable. No Loan Party has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “listed
transaction” within the meaning of Section 6707A(c)(2) of the Code and Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).


9.13    Solvency, etc. On the 2019 Restatement Effective Date, and immediately
prior to and after giving effect to the issuance of each Letter of Credit and
each borrowing hereunder and the use of the proceeds thereof, the Company and
the other Loan Parties on a consolidated basis, are Solvent.


9.14    Environmental Matters. Each Loan Party complies and at all times has
complied with all Environmental Laws, except such non‑compliance which could not
(if enforced in accordance with applicable Law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law for their respective operations, and for their reasonably
anticipated future operations, and each Loan Party is in compliance with all
terms and conditions thereof, except where the failure to do so could not
reasonably be expected to result in material liability to any Loan Party, or,
either individually or in the aggregate, in a Material Adverse Effect. No Loan
Party and no properties or operations of any Loan Party is subject to, and no
Loan Party reasonably anticipates the issuance of, any written order from or
agreement with any Governmental Authority, and no Loan Party and no properties
or operations of any Loan Party is subject to any pending, or to the Company’s
knowledge threatened litigation, arbitration, investigation or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance,
except with respect to orders, agreements, litigation, arbitration,
investigations or other proceedings that could not reasonably be expected to
result in material liability to any Loan Party, or, either individually or in
the aggregate, in a Material Adverse Effect. There are no Hazardous Substances
or other environmental conditions or circumstances existing with respect to any
property currently owned, leased or operated by any Loan Party or, to the
Company's knowledge, any other location (including any site at which the Company
has disposed or arranged for the disposal of Hazardous Substances) or relating
to any release or threatened release of any Hazardous Substance, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.







--------------------------------------------------------------------------------





9.15    Insurance. Set forth on Schedule 9.15 is a complete and accurate summary
of the property and casualty insurance program of the Loan Parties as of the
2019 Restatement Effective Date (including the names of all insurers, policy
numbers, expiration dates, amounts and types of coverage, deductibles and
self-insured retention). Each Loan Party and its properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts (after giving effect to self-insurance), with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.


9.16    Real Property. Set forth on Schedule 9.16 is a complete and accurate
list, as of the 2019 Restatement Effective Date, of the addresses of all real
property owned by any Loan Party.


9.17    Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith (in each case, other than projections, other
forward-looking information and information of a general economic or general
industry nature) will be, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made. All financial projections concerning the Company and the other
Loan Parties heretofore or contemporaneously herewith furnished in writing by
any Loan Party to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby are, and
all such financial projections hereafter furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender pursuant hereto or in connection
herewith will be, prepared in good faith with a reasonable basis for the
assumptions and the conclusions reached therein and on a basis consistent with
the Company’s historical financial data (it being recognized by the
Administrative Agent and the Lenders that (w) financial projections are as to
future events and are not to be viewed as facts, (x) financial projections are
subject to significant uncertainties and contingencies, many of which are beyond
any Loan Parties’ control, (y) no assurance can be given that any particular
financial projections will be realized and (z) actual results during the period
or periods covered by any such financial projections may differ significantly
from the projected results and such differences may be material).


9.18    Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights,
copyrights, license and other intellectual property rights as are necessary for
the conduct of the businesses of the Loan Parties, and does not infringe upon
any rights of any other Person which could reasonably be expected to have a
Material Adverse Effect.


9.19    Labor Matters. Except as set forth on Schedule 9.19, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or, to the Company’s knowledge, threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties are not in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters except
any violation which could not reasonably be expected to have a Material Adverse
Effect.


9.20    No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.


9.21    Material Licenses. All Material Licenses have been obtained or exist for
each Loan Party.


9.22    Compliance with Material Laws. To the Company’s knowledge, each Loan
Party is in compliance with all Material Laws. Without limiting the generality
of the foregoing, the operations and employee compensation practices of every
Loan Party comply in all material respects with all applicable Material Laws.


9.23    Subordinated Debt. The subordination provisions of the Subordinated Debt
(if any) are enforceable against the holders of the Subordinated Debt by the
Administrative Agent and the Lenders. All Obligations constitute Debt which is
senior to the Subordinated Debt and entitled to the benefits of the
subordination provisions contained in the Subordinated Debt Documents, if any.







--------------------------------------------------------------------------------





9.24    Charitable Foundations. Each of the Charitable Foundations is a Missouri
nonprofit corporation which has applied for exemption, or is exempt, from
taxation pursuant to Section 501(c)(3) of the Code.


9.25    PATRIOT Act; OFAC; Sanctions and Anti-Corruption and Anti-Money
Laundering Laws.


(a)    PATRIOT Act. To the extent applicable, each of the Company and its
Subsidiaries and Unrestricted Subsidiaries is in compliance in all material
respects with the Patriot Act.


(b)    Other Laws. The Company and its Subsidiaries and Unrestricted
Subsidiaries are in compliance, in all material respects, with Anti-Corruption
Laws, including, for the avoidance of doubt, the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) and the UK Bribery Act 2010.


(c)    Sanctions. The Company has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by the Company and its
Subsidiaries and Unrestricted Subsidiaries and their respective directors and
officers, and to the knowledge of the Company, their respective employees with
Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries and Unrestricted Subsidiaries and, to the knowledge of the Company,
their respective officers, employees and directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Loan Party being designated as a Sanctioned Person. None of the
Company or its Subsidiaries and Unrestricted Subsidiaries or, to the knowledge
of Company or such Subsidiary or Unrestricted Subsidiary, any of their
respective directors, officers, employees or agents is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any applicable Sanctions.


(d)    Use of Proceeds. No part of the proceeds of the Loans or Letters of
Credit will be used by the Company or its Subsidiaries or Unrestricted
Subsidiaries, directly or, to the knowledge of the Company, indirectly, (i) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of Anti-Corruption Laws, (ii) in violation
of Sanctions or (iii) in violation of Anti-Corruption Laws or other applicable
anti-terrorism Laws and anti-money laundering Laws, including, for the avoidance
of doubt, the Patriot Act.


SECTION 10AFFIRMATIVE COVENANTS.


From and after the 2019 Restatement Effective Date and until the expiration or
termination of the Commitments and thereafter until all Obligations hereunder
and under the other Loan Documents are paid in full (other than contingent
amounts not yet due) and all Letters of Credit have been terminated, expired or
Cash Collateralized, the Company agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:
10.1    Reports, Certificates and Other Information. Furnish to the
Administrative Agent and each Lender:


10.1.1    Annual Report. Promptly when available and in any event within ninety
days after the end of each Fiscal Year a copy of the annual audit report of the
Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company, together
with a written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
the Company was not in compliance with any provision of Section 11.1, 11.3 or
11.12 of this Agreement insofar as such provision relates to accounting matters
or, if something has come to their attention that caused them to believe that
the Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail; provided that the Company shall be deemed
to have delivered and certified the information required in this Section 10.1.1
to the extent, and on the date, that such information is posted at the Company’s
website on the internet at www.centene.com, at www.sec.gov, or at such other
website identified by the Company, in all cases so long as (i) such website is
accessible by





--------------------------------------------------------------------------------





the Administrative Agent and the Lenders without charge and (ii) the Company
shall promptly deliver paper copies of any such information to the
Administrative Agent or any of the Lenders upon request.


10.1.2    Interim Reports. Promptly when available and in any event within
forty-five days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter of each Fiscal Year), consolidated balance sheets of the Company
and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and consolidated
statements of cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, certified by a Senior Officer of the Company; provided that the Company
shall be deemed to have delivered and certified the information required in this
Section 10.1.2 to the extent, and on the date, that such information is posted
at the Company’s website on the internet at www.centene.com, at www.sec.gov, or
at such other website identified by the Company, in all cases so long as (i)
such website is accessible by the Administrative Agent and the Lenders without
charge and (ii) the Company shall promptly deliver paper copies of any such
information to the Administrative Agent or any of the Lenders upon request.


10.1.3    Compliance Certificates. On or prior to the date that each annual
audit report is required to be furnished pursuant to Section 10.1.1 and each set
of quarterly statements is required to be furnished pursuant to Section 10.1.2,
a duly completed compliance certificate in the form of Exhibit B, with
appropriate insertions, dated the date of such annual report or such quarterly
statements and signed by a Senior Officer of the Company, containing (i) a
certification of such Senior Officer that the financial statements accompanying
such compliance certificate have been prepared in accordance with GAAP applied
consistently throughout the periods covered thereby and with prior periods
(except as disclosed therein), (ii) a computation of each of the financial
ratios and restrictions set forth in Section 11.12 and to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it, (iii) to the extent
the Company shall cease to file regular, periodic reports with the SEC, a
written statement of the Company’s management setting forth a discussion of the
Company’s financial condition, changes in financial condition and results of
operations and (iv) at any time when there are any Unrestricted Subsidiaries, a
completed Unrestricted Subsidiary Reconciliation Statement signed by a Senior
Officer of the Company stating that such reconciliation statement accurately
reflects all adjustments necessary to treat the Unrestricted Subsidiaries as if
they were not consolidated with the Company and to otherwise eliminate all
accounts of the Unrestricted Subsidiaries and reflects no other adjustment from
the related GAAP financial statement (except as otherwise disclosed in such
reconciliation statement). The computations in each Compliance Certificate shall
be made after giving effect to the Centene Plaza Subsidiary Exclusion, and shall
demonstrate the calculation of the Centene Plaza Subsidiary Exclusion and the
effect thereof on Company’s financial statements in form and detail satisfactory
to the Administrative Agent.


10.1.4    Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally; provided
that the Company shall be deemed to have delivered and certified the information
required in this Section 10.1.4 to the extent, and on the date, that such
information is posted at the Company's website on the internet at
www.centene.com, at www.sec.gov, or at such other website identified by the
Company, in all cases so long as (i) such website is accessible by the
Administrative Agent and the Lenders without charge and (ii) the Company shall
promptly deliver paper copies of any such information to the Administrative
Agent or any of the Lenders upon request.


10.1.5    Notice of Default and Litigation Matters. Promptly upon a Senior
Officer of any Loan Party becoming aware of any of the following, written notice
describing the same and the steps being taken by the Company or the Subsidiary
affected thereby with respect thereto:


(a)    the occurrence of an Event of Default or an Unmatured Event of Default;


(b)    any litigation, arbitration, investigation or proceeding not previously
disclosed by the Company to the Lenders which has been instituted or, to the
knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;







--------------------------------------------------------------------------------





(c)    any violation by any Loan Party of the minimum statutory net worth
requirements imposed by any Governmental Authority to which such Loan Party is
subject; and


(d)    any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any Law) which might reasonably be expected to have a Material Adverse
Effect.


10.1.6    Budgets. As soon as practicable, and in any event not later than sixty
days after the commencement of each Fiscal Year, a budget for such Fiscal Year
for the Company and its Subsidiaries in form and detail satisfactory to the
Administrative Agent. The budget shall be presented both before and after giving
effect to the Centene Plaza Subsidiary Exclusion.


10.1.7    Unrestricted Subsidiaries. Substantially contemporaneously with each
designation of a Subsidiary as an “Unrestricted Subsidiary” and each
redesignation of an Unrestricted Subsidiary as a “Subsidiary”, written notice of
such designation or redesignation, as applicable.


10.1.8    Other Information. Promptly from time to time, such other information
concerning the Company or any of its Subsidiaries as any Lender or the
Administrative Agent may reasonably request including any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.


10.2    Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof, after reasonable notice (or
at any time without notice if an Event of Default exists), to inspect the
properties and operations of the Loan Parties; and permit, and cause each other
Loan Party to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Company hereby authorizes such independent auditors to discuss
such financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect, after reasonable notice (or at any time without
notice if an Event of Default exists) the tangible assets of the Loan Parties,
to perform appraisals, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to the Loan Parties.
All such inspections or audits by the Administrative Agent shall be at the
Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse the
Administrative Agent for inspections or audits more frequently than once each
Fiscal Year. Notwithstanding anything to the contrary in this Section 10.2, none
of the Company or the Loan Parties will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.


10.3    Maintenance of Property; Insurance.


(a)    Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.


(b)    Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any Law or
court decree or order applicable to it and such other insurance, to such extent
and against such hazards and liabilities, as is customarily maintained by
companies similarly situated.


10.4    Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply with all applicable Laws (including
Environmental Laws), except where failure to comply could not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause (a)
above, comply, and cause each other Subsidiary and Unrestricted Subsidiary to
comply, with all applicable Bank Secrecy Act (“BSA”) and





--------------------------------------------------------------------------------





anti-money laundering Laws, (c) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Company and its
Subsidiaries and Unrestricted Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions and
(e) pay, and cause each other Loan Party to pay, prior to delinquency, all Taxes
and other governmental charges against it, as well as claims of any kind which,
if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require any Loan Party to pay any such Tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP.


10.5    Maintenance of Existence, Material Licenses, etc. Maintain and preserve,
and (subject to Section 11.4) cause each other Loan Party to maintain and
preserve, (a) to the extent such concept is applicable in the relevant
jurisdiction, its existence and good standing in the jurisdiction of its
organization, and its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect),
and (b) all Material Licenses of such Loan Party.


10.6    Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit to (a) finance ongoing working capital requirements and for other general
corporate purposes of the Company and its subsidiaries, (b) pay acquisition
consideration in connection with the Wellington Acquisition, (c) prepay existing
indebtedness of Wellington and its subsidiaries, (d) pay consent fees, if any,
in connection with the Wellington Consent Solicitation and (e) pay Wellington
Transaction Costs; and not use or permit any proceeds of any Loan to be used,
either directly or, to the knowledge of the Company, indirectly, (a) for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any Margin Stock or (b)(i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country in violation of
Sanctions or (iii) in any other manner that would result in the violation of any
Sanctions applicable to any party hereto.


10.7    Employee Benefit Plans.


(a)    Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of Law and regulations.


(b)    Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Pension Plan or Multiemployer
Pension Plan.


(c)    Not, and not permit any other member of the Controlled Group to (i) seek
a waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (a), (b) and (c) individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.


10.8    Environmental Matters. If any release or threatened release of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of any Loan Party for which the Company could be held liable pursuant to
applicable Environmental Law, the Company shall, or shall cause the applicable
Loan Party or shall make commercially reasonable efforts to cause the other
responsible party to, undertake the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets except to the extent such non-compliance
would not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party or shall make commercially reasonable efforts to cause the
other responsible party to, comply with any all requirements of any Governmental
Authority relating to the performance of activities in response to the release
or threatened release of a Hazardous Substance except to the extent such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.


10.9    Credit Ratings. At all times use commercially reasonable efforts to
maintain a public corporate credit rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Company.







--------------------------------------------------------------------------------





10.10    Designation of Restricted and Unrestricted Subsidiaries. The Company
may at any time after the 2019 Restatement Effective Date designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
“Subsidiary”; provided that (a) immediately before and after such designation,
no Unmatured Event of Default or Event of Default shall have occurred and be
continuing or would result from such designation, (b) immediately after giving
effect to such designation, the Company shall be in compliance on a pro forma
basis with the covenants set forth in Section 11.12 (giving effect, if
applicable, to the provisos thereto) recomputed as of the last day of the most
recently ended Fiscal Quarter of the Company in respect of which financial
statements have been delivered under Section 10.1.1 or 10.1.2, and the Company
shall have delivered to the Administrative Agent a certificate of a Senior
Officer setting forth reasonably detailed calculations demonstrating compliance
with this clause (b), and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for any Material Debt. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the parent company of
such Subsidiary therein under Section 11.9 at the date of designation in an
amount equal to the net book value of such parent company’s investment therein.
The designation of any Unrestricted Subsidiary as a “restricted subsidiary”
shall constitute the incurrence at the time of designation of any Debt or Liens
of such Subsidiary, and the making of an Investment by such Subsidiary in any
Investments of such Subsidiary, in each case existing at such time.


SECTION 11NEGATIVE COVENANTS.


From and after the 2019 Restatement Effective Date and until the expiration or
termination of the Commitments and thereafter until all Obligations hereunder
and under the other Loan Documents are paid in full (other than contingent
amounts not yet due) and all Letters of Credit have been terminated, expired or
Cash Collateralized, the Company agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:
11.1    Debt. Not, and not permit any other Loan Party to, create, incur, assume
or suffer to exist any Debt, except:


(a)    Obligations under this Agreement and the other Loan Documents;


(b)    Real Estate Debt, together with any Debt of any Centene Plaza Subsidiary
(including Centene Plaza Debt), the aggregate amount of which at any one time
outstanding when taken together with any Investments made pursuant to Section
11.9(a)(iv) does not exceed an amount equal to 90% of the amount of the fair
market value of the property securing such Real Estate Debt;


(c)    Debt which is unsecured; provided that (i) after giving effect thereto on
a pro forma basis, the Company and the other Loan Parties shall be in compliance
with a Total Debt to EBITDA Ratio not greater than the applicable ratio set
forth in Section 11.12.2 (giving effect, if applicable, to the provisos thereto)
as of the last day of the most recently ended Computation Period, (ii) no
Unmatured Event of Default or Event of Default shall have occurred and be
continuing on the date of incurrence of such Debt or could reasonably be
expected to occur as a result thereof, (iii) the documents governing such Debt
do not contain covenants (including quantitative covenants and financial
covenants) which are, taken as a whole, more restrictive in any material respect
than the covenants contained in this Agreement (other than covenants or other
provisions (i) applicable only to periods after the Latest Maturity Date or (ii)
made applicable to this Agreement), (iv) the final maturity of such Debt shall
be no earlier than ninety days after the Latest Maturity Date and (v) the
weighted average life to maturity of such Debt shall not be shorter than the
weighted average life to maturity of any Loans or Commitments outstanding as of
the time of the issuance thereof; provided that clauses (iii), (iv) and (v)
shall not apply to any bridge facility on customary terms if the long-term
indebtedness that such bridge facility is to be converted into satisfies such
clauses.


(d)    Subordinated Debt which is unsecured; provided that (i) after giving
effect thereto on a pro forma basis, the Company and the other Loan Parties
shall be in compliance with a Total Debt to EBITDA Ratio not greater than the
applicable ratio set forth in Section 11.12.2 (giving effect, if applicable, to
the provisos thereto) as of the last day of the most recently ended Computation
Period, (ii) no Unmatured Event of Default or Event of Default shall have
occurred and be continuing on the date of incurrence of such Debt or could
reasonably be expected to occur as a result thereof, (iii) the documents
governing such Subordinated Debt shall not contain covenants (including
quantitative covenants and financial covenants) which are more restrictive in
any material respect, taken as a whole, than the covenants contained in this
Agreement (other than covenants or other provisions (i) applicable only to
periods after the Latest Maturity Date or (ii)





--------------------------------------------------------------------------------





made applicable to this Agreement), (iv) the final maturity of such Subordinated
Debt shall be no earlier than ninety days after the Latest Maturity Date and (v)
the weighted average life to maturity of such Subordinated Debt shall not be
shorter than the weighted average life to maturity of any Loans or Commitments
outstanding as of the time of the issuance thereof;


(e)    Hedging Obligations incurred for bona fide hedging purposes and not for
speculation and Debt incurred in the ordinary course of business in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts;


(f)    (i) the 2021 Senior Notes, the 2022 Senior Notes, the 2024 Senior Notes,
the 2025 Senior Notes and the 2026 Senior Notes outstanding on the 2019
Restatement Effective Date, (ii) the Existing Wellington Notes, the New Senior
Notes and the Bridge Loans; provided that the aggregate principal amount at any
one time outstanding under this clause (ii) shall not exceed $8,350,000,000 in
the aggregate, and (iii) Debt described on Schedule 11.1;


(g)    Debt under Capital Leases for capital assets or purchase money Debt whose
aggregate cost if purchased would not exceed 1.50% of Consolidated Total Assets
at the time of incurrence;


(h)    Guarantee Obligations of the Company which do not exceed $500,000,000 in
the aggregate at any time outstanding;


(i)    Guarantee Obligations arising with respect to customary indemnification
obligations in favor of sellers, adjustment of purchase price or similar
obligations or from guaranties or letters of credit, surety bonds, performance
bonds or similar obligations securing the performance of the Company or any Loan
Party pursuant to such agreements, in each case in connection with Acquisitions
permitted under Section 11.4 and purchasers in connection with dispositions
permitted under Section 11.4;


(j)    Guarantee Obligations arising with respect to guaranties (which may
include payment obligations) provided by a Loan Party on behalf of another Loan
Party in the ordinary course of business;


(k)    (i) Debt of any Loan Party to the Company which results from an
Investment made by the Company in such Loan Party pursuant to, and permitted by,
Section 11.9(b) and (ii) Debt of any Loan Party to another Loan Party which
results from an Investment made by such Loan Party in such other Loan Party
pursuant to, and permitted by Section 11.9(a)(i);


(l)    Debt in respect of Outside Letters of Credit in an aggregate principal
amount not to exceed $500,000,000;


(m)    Debt of the Company or any other Loan Party (excluding Guarantee
Obligations) in an aggregate amount at any one time outstanding not to exceed
3.00% of Consolidated Total Assets at the time of incurrence;


(n)    assumed Debt of any Person that becomes a Loan Party after the 2019
Restatement Effective Date; provided that (i) on a pro forma basis after giving
effect to the incurrence of such Debt, the Company will be in compliance with
the financial covenant in Section 11.12.2 (giving effect, if applicable, to the
provisos thereto) as of the last day of the most recently ended Computation
Period, (ii) such Debt exists at the time such Person becomes a Loan Party and
is not created in contemplation or in connection with such Person becoming a
Loan Party, (iii) neither the Company nor any Loan Party that was not an obligor
with respect to such Debt prior to such Person becoming a Loan Party shall
become an obligor for such Debt; and (iv) such Debt shall not be secured by a
Lien on any property of the Company or any Loan Party that did not secure such
Debt prior to such Person becoming a Loan Party (except for proceeds and the
products thereof and, in the case of multiple financings of equipment provided
by any lender, other equipment financed by such lender);


(o)    Debt of any Loan Party (other than any letter of credit) (i) pursuant to
tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal,





--------------------------------------------------------------------------------





performance or return of money bonds or other similar obligations incurred in
the ordinary course of business and (ii) in respect of surety bonds, performance
bonds or similar instruments to support any of the foregoing items;


(p)    Debt of any Loan Party (other than any letter of credit, but including
obligations in respect of bank guaranties, surety bonds, performance bonds or
similar instruments with respect to such Debt) incurred by such Loan Party in
respect of workers compensation claims, unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits;


(q)    Debt representing the deferred purchase price of property (including
intellectual property) or services, including earn-out obligations, purchase
price adjustments, escrow arrangements or other arrangements representing
deferred payments incurred in connection with any Acquisition permitted or
consented to hereunder; and


(r)    provided that no Unmatured Event of Default or Event of Default shall
have occurred and is continuing or would result therefrom, the incurrence or
issuance by the Company or any other Loan Party of Debt which serves to extend,
replace, refund, renew, defease or refinance any Debt incurred as permitted
under clauses (f), (g), (m) and (n) of this Section 11.1 or any Debt issued to
so extend, replace, refund, renew, defease or refinance such Debt (“Refinancing
Debt”); provided, however, that, (i) the final maturity date of such Refinancing
Debt shall be no earlier than ninety days after the Latest Maturity Date, (ii)
the weighted average life to maturity of such Refinancing Debt shall not be
shorter than the weighted average life to maturity of the Debt being extended,
replaced, refunded, renewed, defeased or refinanced, (iii) to the extent such
Refinancing Debt extends, replaces, refunds, renews, defeases or refinances Debt
subordinated or pari passu to the Obligations, such Refinancing Debt is
subordinated or pari passu to the Obligations at least to the same extent (as
determined in good faith by the board of directors of the Company) as the Debt
being extended, replaced, refunded, renewed, defeased or refinanced and (iv)
such Refinancing Debt shall be in an amount not greater than the amount of the
Debt being extended, replaced, refunded, renewed, defeased or refinanced plus an
additional amount incurred to pay reasonable premiums (including tender
premiums) outstanding and unpaid interest and reasonable fees and expenses
incurred in connection therewith; provided, further, however, that to the extent
that any Debt incurred under clauses (g) or (m) is refinanced pursuant to this
clause (r), then the aggregate outstanding principal amount of such Refinancing
Debt shall be deemed to utilize the related basket under the applicable clause
on a dollar-for-dollar basis (it being understood that an Unmatured Event of
Default or Event of Default shall be deemed not to have occurred solely to the
extent that the incurrence of such Refinancing Debt would cause the permitted
amount under such Section to be exceeded and such excess shall be permitted
hereunder).




11.2    Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:


(a)    Liens for Taxes, payments in lieu of Taxes, assessments, special
assessments or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;


(b)    Liens arising in the ordinary course of business (such as (i) Liens of
landlords, carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by Law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue by more than thirty (30) days or being contested in good faith by
appropriate proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves;


(c)    Liens described on Schedule 11.2 as of the 2019 Restatement Effective
Date and any replacement, extension or renewal thereof upon or in the same
property subject thereto arising out





--------------------------------------------------------------------------------





of the extension, renewal or replacement of the Debt secured thereby (without
increase in the amount thereof (other than on account of any accrued but unpaid
interest, fees and premium payable by the terms of such Debt thereon));


(d)    (i) subject to the limitation set forth in Section 11.1(b), Liens that
constitute purchase money security interests on any property (including mortgage
liens on real property) securing debt incurred for the purpose of financing all
or any part of the cost of acquiring such property, provided that any such Lien
attaches to such property within twenty days of the acquisition thereof and
attaches solely to the property so acquired and any improvements thereon or
proceeds from the disposition thereof, and the replacement, extension or renewal
of any Lien permitted by this clause (i) upon or in the same property subject
thereto arising out of the extension, renewal or replacement of the Debt secured
thereby (without increase in the amount thereof (other than on account of any
accrued but unpaid interest, fees and premium payable by the terms of such Debt
thereon)); (ii) subject to the limitations set forth in Section 11.1(g), Liens
arising in connection with Capital Leases (and attaching only to the property
subject to such Capital Leases and any improvements thereon or proceeds from the
disposition thereof); and (iii) Liens attaching to the real property
constituting a Centene Plaza Project to secure the Centene Plaza Debt;


(e)    attachments, appeal bonds, judgments and other similar Liens; provided
the execution or other enforcement of such Liens incurred pursuant to this
clause (e) are effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;


(f)    easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of any Loan Party;


(g)    Liens arising under the Loan Documents;


(h)    Liens securing Debt permitted by Section 11.1(e);


(i)    Liens securing Debt permitted by Section 11.1(l) in an aggregate
principal amount not exceeding $500,000,000;


(j)    Liens securing Debt permitted by Section 11.1(m) in an aggregate
principal amount not exceeding 1.50% of Consolidated Total Assets at the time of
incurrence; provided that the final maturity of such Debt shall be no earlier
than ninety days after the Latest Maturity Date;


(k)    Liens securing Debt permitted by Section 11.1(m) in an aggregate
principal amount not exceeding 1.50% of Consolidated Total Assets at the time of
incurrence;


(l)    Liens of a Person at the time such Person becomes a Loan Party, provided
that such Liens were not created in contemplation of the applicable Person
becoming a Loan Party and do not extend to any assets other than those of the
Person acquired, merged into or consolidated with a Loan Party or acquired by a
Loan Party (except for proceeds and the products thereof and, in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender) and to the extent the obligations secured thereby
constitute Debt, such Debt is permitted under Section 11.1(n);


(m)    Liens in connection with the sale or transfer of any assets in a
transaction permitted hereunder, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;


(n)    Liens securing, in the case of any joint venture, any put and call
arrangements related to its Capital Securities set forth in its organizational
documents or any related joint venture or similar agreement.


(o)    any interest or title of a lessor under any lease or sublease entered
into by the Company or any Loan Party in the ordinary course of its business and
other statutory and common law landlords’ Liens under leases;





--------------------------------------------------------------------------------







(p)    any interest or title of a licensor under any license or sublicense
entered into by the Company or any Loan Party as a licensee or sublicensee (A)
existing on the 2019 Restatement Effective Date or (B) in the ordinary course of
its business;


(q)    any interest or title of a licensor or lessor under any licenses,
sublicenses, leases or subleases granted to other Persons permitted hereunder;


(r)    Liens evidenced by the filing of precautionary UCC financing statements
(or any similar precautionary filings) relating solely to operating leases of
personal property entered into in the ordinary course of business;


(s)    Liens on earnest money deposits of cash or cash equivalents, escrow
arrangements or similar arrangements made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement for an Acquisition
permitted by Section 11.4 or other Investment permitted pursuant to Section
11.9; and


(t)    other Liens securing obligations in an aggregate principal amount not to
exceed an amount equal to (A) 1.50% of Consolidated Total Assets at the time of
incurrence minus (B) the aggregate amount of outstanding Liens incurred pursuant
to clause (e) above


11.3    Restricted Payments. Not, and not permit any other Loan Party to,
(a) make any distribution to any holders of its Capital Securities (except for
dividends or distributions from a Subsidiary to a Wholly-Owned Subsidiary of the
Company or to the Company and dividends or distributions from a Subsidiary
ratably to any non-Wholly-Owned Subsidiary of the Company), (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Subordinated Debt, (e) make any contribution to, donation to, loan to,
investment in, or any other transfer of funds or property to any Charitable
Foundation or (f) set aside funds for any of the foregoing (items (a) through
(f) above, collectively, “Restricted Payments”). Notwithstanding the foregoing,
so long as no Unmatured Event of Default or Event of Default has occurred and is
continuing or could reasonably be expected to occur as a result thereof, (i) the
Company may make a distribution to holders of its Capital Securities in the form
of stock of the Company, (ii) in lieu of fractional shares in association with a
stock dividend or exercise of warrants, options or other securities exchangeable
into Capital Securities of the Company, the Company may pay cash dividends in an
aggregate amount not exceeding $75,000,000 in any Fiscal Year, (iii) the Company
may make any Restricted Payment so long as, immediately prior to giving effect
to such Restricted Payment, Total Debt to EBITDA as of the last day of the
Computation Period most recently ended is less than 3.50:1.00, (iv) the Company
may make any Restricted Payments not otherwise permitted hereby in an aggregate
amount not to exceed $400,000,000 in any calendar year (with unused amounts for
any year being carried over to the next succeeding year), (v) the Company may
make other Restricted Payments to repurchase Capital Securities of the Company
upon the exercise of stock options if such Capital Securities represent a
portion of the exercise price of such options, so long as substantially
concurrently with such Restricted Payment, the Company applies the proceeds of
such Restricted Payment to repurchase such Capital Securities, (vi) the Company
make any payment on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Capital Securities in the
Company or any option, warrant or other right to acquire any such Capital
Securities pursuant to and in accordance with stock incentive plans or other
employee benefit plans for directors, officers or employees of the Company and
the Loan Parties and (vii) Subordinated Debt may be refinanced to the extent
permitted by Section 11.1. In addition, notwithstanding the foregoing, the
Company or any other Loan Party may make contributions to a Charitable
Foundation so long as (I) no Unmatured Event of Default or Event of Default has
occurred and is continuing or could reasonably be expected to occur as a result
thereof, (II) such contribution could not reasonably be expected to have a
Material Adverse Effect, (III) such contributions are treated for accounting
purposes by the Company as an expense and deducted in the calculation of
Consolidated Net Income (and EBITDA) and (IV) such Charitable Foundation is
exempt from taxation pursuant to Section 501(c)(3) of the Code.


11.4    Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person,
except for Investments otherwise permitted by Section 11.9, (b) sell, transfer,
convey or lease all or substantially all of its assets (including the sale of
all or substantially all of the Capital Securities of any Subsidiary) except (i)
for sales of inventory and obsolete equipment in the ordinary course of business
or (ii) so long as no Unmatured Event of





--------------------------------------------------------------------------------





Default or Event of Default has occurred and is continuing, after giving effect
thereto on a pro forma basis, the Company and the other Loan Parties shall be in
compliance with a Total Debt to EBITDA Ratio not greater than the applicable
ratio set forth in Section 11.12.2 (giving effect, if applicable, to the
provisos thereto) as of the last day of the most recently ended Computation
Period (other than a sale, transfer, conveyance or lease of all or substantially
all of the assets of the Loan Parties, taken as a whole) or (c) sell or assign
with or without recourse any receivables, except that the restrictions set forth
in clauses (a)-(c) above shall not apply to (i) the Wellington Acquisition, (ii)
any merger, consolidation, sale, transfer, conveyance, lease or assignment of or
by (A) any Subsidiary into the Company (provided that the Company shall be the
continuing or surviving entity), (B) any Subsidiary into any domestic Subsidiary
(provided that if such Subsidiary has provided a guarantee of the Obligations,
the continuing or surviving entity shall also provide a guarantee of the
Obligations) or (C) any foreign Subsidiary into any other foreign Subsidiary;
(iii) any such purchase or other acquisition by the Company or any domestic
Subsidiary of the assets or Capital Securities of any Subsidiary and by any
foreign Subsidiary of the assets or Capital Securities of any other foreign
Subsidiary; (iv) any Loan Party (other than the Company) may liquidate, dissolve
or wind-up if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders and no Unmatured Event of Default or Event of
Default has occurred and is continuing or would result therefrom; (v) the
discount or sale, in each case without recourse and in the ordinary course of
business, of past due receivables arising in the ordinary course of business,
but only in connection with the compromise or collection thereof consistent with
customary industry practice (and not as part of any bulk sale or financing of
receivables), (vi) Investments made in accordance with Section 11.9, (vii) Liens
incurred in compliance with Section 11.2 and (vii) any Acquisition by the
Company or any Subsidiary where:


(A)the Acquisition is of a Person in a line of business which is similar or
complementary to the lines of business of the Loan Parties as of the 2019
Restatement Effective Date;


(B)immediately before and after giving effect to such Acquisition, no Event of
Default shall exist or would result of such Acquisition;


(C)immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.12 (giving effect, if applicable, to the provisos thereto) as of the
last day of the most recently ended Computation Period; and


(D)in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition, and in the
case of an Acquisition which is structured as a merger involving the Company,
the Company is the surviving Person.


The condition contained in clause (C) above will not apply to an Acquisition if
the total consideration paid (including the fair market value of any property
conveyed and including deferred consideration) for such Acquisition does not
exceed $800,000,000.
11.5    Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries to be amended or modified in any way unless in all cases, such
amendment or modification is not reasonably likely to have a Material Adverse
Effect.


11.6    Transactions with Affiliates. Not, and not permit any other Loan Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its Affiliates (other than the Company or any Loan
Party) involving aggregate payments, for any such transaction or series of
related transactions, in excess of $2,500,000; provided, however, that (i) the
Company and the other Loan Parties may engage in such transactions pursuant to
the reasonable requirements of its business on terms which are not materially
less favorable than are obtainable from any Person which is not one of its
Affiliates, (ii) the Company and its Subsidiaries may declare or make Restricted
Payments permitted by Section 11.3, (iii) the Loan Parties and the Subsidiaries
may adopt, enter into, maintain and perform their obligations under customary
employment, compensation, severance or indemnification plans and arrangements
for current or former directors, officers, employees and consultants of the
Company and the Loan Parties entered into in the ordinary course of business,
(iv) the Company may grant stock options or similar rights to directors,
officers, employees and consultants of the Company or any Loan Party and (v)
contributions made to a Charitable Foundation as permitted under Section 11.3.







--------------------------------------------------------------------------------





11.7    Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting a Lien on any of its assets to the
Administrative Agent and the Lenders or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary, (ii)
make loans or advances to any Loan Party or (iii) transfer any of its assets or
properties to any Loan Party, other than: (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (B) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt or that expressly permits Liens for the
benefit of the Administrative Agent and the Lenders with respect to the Loans
and the Obligations under the Loan Documents on a senior basis without the
requirement that such holders of such Debt be secured by Liens on an equal and
ratable, or junior, basis, (C) customary provisions in leases and other
contracts restricting the assignment thereof, (D) restrictions and conditions
imposed by law, (E) restrictions and conditions binding on any person in
existence at the time such person first became a Loan Party, so long as such
restrictions or conditions were not entered into in contemplation of such person
becoming a Loan Party, (F) solely in the case of clauses (b) and (c)(iii),
restrictions and conditions imposed by the 2021 Senior Notes Indenture, the 2022
Senior Notes Indenture, the 2024 Senior Notes Indenture, the 2025 Senior Notes
Indenture, the 2026 Senior Notes Indenture, the New Senior Notes Indenture, the
credit agreement in respect of any Bridge Loans and any other Debt issued in
reliance on Sections 11.1(c) and 11.1(d) (and in the case of the New Senior
Notes Indenture, the credit agreement in respect of any Bridge Loans and any
other Debt issued in reliance on Sections 11.1(c) and 11.1(d), to the extent
such restrictions and conditions are not materially more restrictive, taken as a
whole, than any restrictions and conditions contained in the 2021 Senior Notes
Indenture, the 2022 Senior Notes Indenture, the 2024 Senior Notes Indenture, the
2025 Senior Notes Indenture and the 2026 Senior Notes Indenture), (G) solely in
the case of clauses (b) and (c)(iii), the Real Estate Debt Documents and the Tax
Abatement Documents; provided that any negative pledge relates solely to the
property securing such Debt, (H) solely in the case of clause (b), customary
restrictions that arise in connection with any Liens in favor of any holder of
Debt permitted under Section 11.2 but solely to the extent any negative pledge
relates to the property secured by such Lien or that expressly permits Liens for
the benefit of the Administrative Agent and the Lenders with respect to the
Loans and the Obligations under the Loan Documents on a senior basis without the
requirement that such holders of such Debt be secured by Liens on an equal and
ratable, or junior, basis, (I) customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements (other than in respect of any
Wholly-Owned Subsidiary) entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company, joint venture or similar Person, (J) restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business, (K) solely in the case of clauses (b) and (c),
the Existing Wellington Notes and (L) restrictions and conditions imposed by any
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing of any contract, instrument or obligation referred to
in clauses (A) through (L) above; provided that such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Company, not materially more
restrictive with respect to such restrictions taken as a whole than those in
existence prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.


11.8    Business Activities. Not, and not permit any other Loan Party to, engage
in any line of business other than (a) the businesses engaged in on the 2019
Restatement Effective Date, (b) the managed health care business, (c) lines of
business which are similar or complementary thereto and (d) lines of business
set forth in the Company’s strategic business plan, as it may be amended from
time to time by the Company.


11.9    Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:


(a)Investments (i) by any Loan Party other than the Company in any other Loan
Party, (ii) by the Company or any other Loan Party consisting solely of the
incurrence of Debt to the extent permitted by Sections 11.1(b), (iii) by the
Company or any other Loan Party consisting of (A) Debt instruments issued by the
District and held by the Company or any other Loan Party as of the date hereof
and (B) the purchase of Debt instruments issued by the District (or similar new
district) after the 2019 Restatement Effective Date in an aggregate amount not
to exceed $75,000,000 and





--------------------------------------------------------------------------------





(iv) by any Loan Party in a Centene Plaza Subsidiary, the proceeds of which are
used to repay or purchase any Debt that would otherwise be permitted to be
incurred by such Loan Party under Section 11.1(b);


(b)    Investments by the Company in any other Loan Party;


(c)    Investments which comply with the Company’s investment policy attached
hereto as Schedule 11.9, which investment policy may be updated from time to
time with the consent of the Administrative Agent (provided, that
notwithstanding the Company’s investment policy, (i) Investments in venture
capital funds shall not be permitted to the extent they exceed 10% of the
aggregate amount of cash, cash equivalents and investments of the Loan Parties
as reflected on the Company’s consolidated financial statements and determined
in accordance with GAAP in the aggregate across all health plans and (ii)
Investments in transportation development district bonds relating to a Centene
Plaza Project shall not be permitted except to the extent they are expressly
permitted by Section 11.9(a)(iii));


(d)    Investments to consummate Acquisitions permitted by Section 11.4;


(e)    other Investments of the Company or any other Loan Party (including in
Unrestricted Subsidiaries) in an aggregate amount at any one time outstanding
not to exceed 1.50% of Consolidated Total Assets at the time of such Investment;
provided that no Unmatured Event of Default or Event of Default has occurred and
is continuing on the date of such Investment or could reasonably be expected to
occur as a result thereof;


(f)    Guarantee Obligations constituting Debt permitted by Section 11.1;


(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;


(h)    Investments made as a result of the receipt of non-cash consideration
from a disposition of any asset permitted hereunder;


(i)    Investments in the form of Hedging Obligations permitted by Section 11.1;


(j)    payroll, travel and similar advances to directors, officers and employees
of the Company or the Loan Parties that are made in the ordinary course of
business in an aggregate amount at any one time outstanding not to exceed
$20,000,000;


(k)    Investments to the extent the consideration paid therefor consists of
Capital Securities of the Company (other than Disqualified Equity Interests);
and


(l)    Investments held by a Subsidiary acquired after the 2019 Restatement
Effective Date or of a Person merged or consolidated with or into the Company or
a Subsidiary after the 2019 Restatement Effective Date, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;


(m)    Investments consisting of Guarantee Obligations of the Company or any
Subsidiary in respect of leases of the Company or any subsidiary (other than
obligations with respect to Capital Leases) or of other obligations not
constituting Debt, in each case entered into in the ordinary course of business;


(n)    Investments in any Federal Home Loan Bank required to be made in
connection with the incurrence of Debt pursuant to Section 11.1(m); and


(o)    other Investments so long as (i) immediately prior to, and after giving
pro forma effect to such Investment, Total Debt to EBITDA as of the last day of
the Computation Period most recently ended would be less than 3.50 to 1.00 and
(ii) no Unmatured Event of Default or Event





--------------------------------------------------------------------------------





of Default has occurred and is continuing on the date of such Investments or
could reasonably be expected to occur as a result thereof.


11.10    Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any Subordinated Debt Documents to the extent
such amendment, modification or waiver would be materially adverse to the
Lenders.


11.11    Fiscal Year. Not change its Fiscal Year.


11.12    Financial Covenants.


11.12.1. Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for any Computation Period to be less than 1.50 to 1.00. In each Computation
Period, the Fixed Charge Coverage Ratio shall be calculated after giving effect
to the Centene Plaza Subsidiary Exclusion.


11.12.2. Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio
for any Computation Period ending after the 2019 Restatement Effective Date to
exceed 3.50 to 1.00 (it being understood that in each Computation Period, the
Total Debt to EBITDA Ratio shall be calculated after giving effect to the
Centene Plaza Subsidiary Exclusion); provided that in lieu of the foregoing, at
the election of the Company by notice to the Administrative Agent (which
election may be made not more than three times (including the Wellington
Acquisition)) (any such election, an “Acquisition Covenant Election”), for any
such date occurring on or after a Material Acquisition or the Wellington
Acquisition, on or prior to the last day of the fourth full Fiscal Quarter of
the Company after the consummation of such Material Acquisition or the
Wellington Acquisition, the Company will not permit the Total Debt to EBITDA
Ratio as of such date (including, without limitation, the last day of the most
recently ended Computation Period) to exceed 4.00 to 1.00; provided further that
in the event the Company makes or is deemed to make an Acquisition Covenant
Election, no additional Acquisition Covenant Election may be made until the end
of the fifth full Fiscal Quarter after the first such Acquisition Covenant
Election is made or deemed made; provided further that an Acquisition Covenant
Election shall be deemed made in connection with the Wellington Acquisition.


11.13    Guaranties. Not permit any of its Subsidiaries (other than (i) any
special purpose escrow vehicles formed to incur the New Senior Notes or (ii)
with respect to the Existing Wellington Notes, Wellington, its Subsidiaries and
their respective successors) to incur Debt, or deliver a guaranty in respect of
any Debt incurred, under the 2021 Senior Notes, the 2022 Senior Notes, the 2024
Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes, the New Senior
Notes, the Bridge Loans or pursuant to Sections 11.1(c), (d) or (f), unless such
Subsidiary (other than (i) any special purpose escrow vehicles formed to incur
the New Senior Notes or (ii) with respect to the Existing Wellington Notes,
Wellington, its Subsidiaries and their respective successors) provides an equal
and ratable guaranty in respect of the Obligations.


11.14    Exceptions. Notwithstanding anything else contained herein (i) the Tax
Abatement Documents shall not be deemed to be Capital Leases and (ii) the
obligations of the Company or any of its Subsidiaries to pay rent as set forth
on Schedule 11.14 shall not be deemed to be Guarantee Obligations.


SECTION 12CONDITIONS OF LENDING, ETC.


12.1    [Reserved].


12.2    [Reserved].
 
12.3    Conditions. The obligation (a) of each Lender to make each Loan after
the 2019 Restatement Effective Date and (b) of each Issuing Lender to issue each
Letter of Credit after the 2019 Restatement Effective Date is subject to the
following further conditions precedent that:


12.3.1    Compliance with Warranties, No Default, etc. Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:


(a)    the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such





--------------------------------------------------------------------------------





representations and warranties shall be true and correct as of such earlier
date); provided that (x) to the extent any such representation or warranty is
already qualified by materiality or material adverse effect, such representation
or warranty shall be true and correct in all respects and (y) in the case of any
Incremental Term Loan incurred to finance any Limited Condition Transaction,
such representations and warranties may be limited to customary "specified
representations" to the extent agreed by the Lenders providing such Incremental
Term Loans; and


(b)    other than with respect to any Incremental Term Loan to finance a Limited
Condition Transaction, no Event of Default or Unmatured Event of Default shall
have then occurred and be continuing.


SECTION 13EVENTS OF DEFAULT AND THEIR EFFECT.


13.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:


(a)    Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.


(b)    Default under Other Debt. Any default shall occur under the terms
applicable to any Debt of the Company or any of its Subsidiaries individually or
in an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $300,000,000 (any such
Debt, “Material Debt”), or under the terms applicable to the 2021 Senior Notes,
the 2022 Senior Notes, the 2024 Senior Notes, the 2025 Senior Notes, the 2026
Senior Notes, the New Senior Notes or the Bridge Loans and such default shall
accelerate the maturity of such Debt (including the 2021 Senior Notes, the 2022
Senior Notes, the 2024 Senior Notes, the 2025 Senior Notes, the 2026 Senior
Notes, the New Senior Notes or the Bridge Loans) or permit, after the expiration
of any applicable grace period provided in the applicable agreement or
instrument evidencing or governing such Debt, the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt (including
the 2021 Senior Notes, the 2022 Senior Notes, the 2024 Senior Notes, the 2025
Senior Notes, the 2026 Senior Notes, the New Senior Notes or the Bridge Loans)
to become due and payable (or require the Company or any of its Subsidiaries to
purchase or redeem such Debt (including the 2021 Senior Notes, the 2022 Senior
Notes, the 2024 Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes, the
New Senior Notes or the Bridge Loans) or post cash collateral in respect
thereof) prior to its expressed maturity.


(c)    Bankruptcy, Insolvency, etc. The Company or any of its Significant
Subsidiaries ceases to be Solvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or the
Company or any of its Significant Subsidiaries applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for the
Company or any of its Significant Subsidiaries or any property thereof, or makes
a general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for the Company or any of its Significant Subsidiaries or for a
substantial part of the property of any thereof and is not discharged within 90
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency Law, or any dissolution or
liquidation proceeding, is commenced in respect of the Company or any of its
Significant Subsidiaries, and if such case or proceeding is not commenced by the
Company or any of its Significant Subsidiaries, it is consented to or acquiesced
in by the Company or such Subsidiary or remains for 90 days undismissed; or the
Company or any of its Significant Subsidiaries takes any action to authorize, or
in furtherance of, any of the foregoing.


(d)    Non-Compliance with Loan Documents. (i) Failure of any Loan Party to
perform or comply with any term or condition contained in Section 10.1.5(a),
Section 10.5(a) (solely with respect to the Company and solely with respect to
its existence and good standing), Section 10.6 or Section 11 or (ii) any Loan
Party shall default in the performance of or compliance with any term contained
herein or any of the other Loan Documents, other than any such term referred to
in any other section of this Section 13, and such default shall not have been
remedied or waived





--------------------------------------------------------------------------------





within thirty days after the earlier of (A) receipt by the Company of notice
from the Administrative Agent or any Lender of such default and (B) a Senior
Officer of any Loan Party having obtained knowledge of such default.


(e)    Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect when made or deemed made, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
any Loan Party to the Administrative Agent or any Lender in connection herewith
is false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified or, to the extent any such
representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be false or misleading in
any respect on the date as of which the facts there set forth are stated or
certified.


(f)    Judgments. Any one or more judgments or orders is entered against the
Company or any of its Subsidiaries or any attachment or other levy is made
against the property of the Company or any of its Subsidiaries with respect to
any claim or claims involving in the aggregate liabilities (not paid or fully
covered by insurance, less the amount of deductibles satisfactory to the
Administrative Agent and the Lenders on the 2019 Restatement Effective Date)
greater than $300,000,000, and, in the case of a judgment or order, such
judgment or order becomes final and non-appealable or if timely appealed is not
fully bonded and collection thereof stayed pending the appeal.


(g)    Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.


(h)    Change of Control. A Change of Control shall occur.


13.2    Effect of Event of Default. If any Event of Default described in Section
13.1(c) shall occur in respect of the Company, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Company shall become immediately obligated
to Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company or as a court of competent jurisdiction may elect.


SECTION 14AGENTS.


14.1    Appointment of Agents. Wells Fargo Bank, National Association, is hereby
appointed the Administrative Agent hereunder and under the other Loan Documents
and each Lender hereby authorizes Wells Fargo Bank, National Association, to act
as the Administrative Agent in accordance with the terms hereof and the other
Loan Documents. Wells Fargo Securities, LLC, Barclays Bank PLC, Citibank, N.A.
and SunTrust Bank are hereby appointed the Syndication Agents and each Lender
hereby authorizes Wells Fargo Securities, LLC, Barclays Bank PLC, Citibank, N.A.
and SunTrust Bank to act as the Syndication Agents in accordance with the terms
hereof and the other Loan Documents. Fifth Third Bank, Regions Bank, U.S. Bank
National Association and The Bank of Tokyo-Mitsubishi UFJ, Ltd. are hereby
appointed the Documentation Agents hereunder and under the other Loan documents
and each Lender hereby authorizes Fifth Third Bank, Regions Bank, U.S. Bank
National Association and The Bank of Tokyo-





--------------------------------------------------------------------------------





Mitsubishi UFJ, Ltd. to act as the Documentation Agents in accordance with the
terms hereof and the other Loan Documents. Each Agent hereby agrees to act in
its capacity as such upon the express conditions contained herein and the other
Loan Documents, as applicable. The provisions of this Section 14 (other than as
expressly provided herein) are solely for the benefit of the Agents and the
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions of this Section 14 (other than as expressly provided
herein). In performing its functions and duties hereunder, each Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Company or any of its Subsidiaries. Each of the Syndication Agents and
the Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each of the Joint Lead Arrangers, the
Syndication Agents, the Documentation Agents and the Joint Bookrunners are named
as such for recognition purposes only, and in their respective capacities as
such shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Joint Lead Arrangers, the Syndication Agents, the Documentation Agents
and the Joint Bookrunners shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents and all of the other benefits of this Section 14. Without
limitation of the foregoing, neither the Joint Lead Arrangers, the Syndication
Agents, the Documentation Agents nor the Joint Bookrunners in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other Person.


14.2    Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. No Agent shall have, by reason hereof or any
of the other Loan Documents, a fiduciary relationship or other implied duties in
respect of any Lender; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Loan Documents
except as expressly set forth herein or therein. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under the agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.


14.3    General Immunity.


14.3.1    No Responsibility for Certain Matters. No Agent shall be responsible
to any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document,
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of any Loan
Party or to any Agent or Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Unmatured Event of Default or as to the satisfaction of any
condition set forth in Section 12 or elsewhere herein (other than to confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of the Company or any of its Subsidiaries or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.


14.3.2    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Loan
Documents or (B) with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as





--------------------------------------------------------------------------------





determined by a final, non-appealable judgment of a court of competent
jurisdiction or (ii) for any failure of any Loan Party to perform its
obligations under this Agreement or any other Loan Document. No Agent shall,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose or be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. Each Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from the Required Lenders (or such other Lenders
as may be required to give such instructions under Section 15.1) and, upon
receipt of such instructions from the Required Lenders (or such other Lenders,
as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been given, signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the
instructions of Required Lenders (or such other Lenders as may be required to
give such instructions under Section 15.1).




14.3.3    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through any one or more sub-agents appointed by
it. Each of the Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 14.3 and of Section 14.6 shall apply to any of the Affiliates of
the Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 14.3 and of Section 14.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub--agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.


14.3.4    Notice of Unmatured Event of Default or Event of Default. No Agent
shall be deemed to have knowledge of any Unmatured Event of Default or Event of
Default unless and until written notice describing such Unmatured Event of
Default or Event of Default is given to such Agent by a Loan Party or a Lender.
In the event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders; provided that
failure to give such notice shall not result in any liability on the part of the
Administrative Agent.


14.4    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same





--------------------------------------------------------------------------------





rights and powers hereunder in its capacity as a Lender as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Company for services in connection herewith and otherwise
without having to account for the same to Lenders. The Lenders acknowledge that
pursuant to such activities, the Agents or their Affiliates may receive
information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the Agents and
their Affiliates shall be under no obligation to provide such information to
them.


14.5    Lenders’ Representations, Warranties and Acknowledgment.


(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Company and its
Subsidiaries in connection with the making of Loans or the issuing or renewal of
a Letter of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Company and its Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.


(b)    Each Lender, by delivering its signature page to the 2019 Amendment and
Restatement Agreement or an Assignment Agreement, as applicable, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be approved by any Agent, Required
Lenders or Lenders, as applicable on the 2019 Restatement Effective Date or as
of the date of funding of such Incremental Term Loans or providing such
Commitment Increase.


14.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, Issuing Lender and Swing Line Lender,
to the extent that such Agent, Issuing Lender or Swing Line Lender shall not
have been reimbursed by any Loan Party (and without limiting its obligation to
do so), for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including legal counsel
fees and disbursements) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against such Agent, Issuing Lender or
Swing Line Lender in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Loan Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Loan Documents; provided, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s,
Issuing Lender’s or Swing Line Lender’s, as applicable, gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent, Issuing
Lender or Swing Line Lender, for any purpose shall, in the opinion of such
Agent, Issuing Lender or Swing Line Lender, as applicable, be insufficient or
become impaired, such Agent, Issuing Lender or Swing Line Lender, as applicable,
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, that
in no event shall this sentence require any Lender to indemnify any Agent,
Issuing Lender or Swing Line Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided, further, that this
sentence shall not be deemed to require any Lender to indemnify any Agent,
Issuing Lender or Swing Line Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.


14.7    Successor Administrative Agent, Issuing Lender and Swing Line Lender.


(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Company. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent hereunder, subject to the reasonable
satisfaction of the Company and the Required Lenders, and the Administrative
Agent’s resignation shall become effective on the earlier of (i) the acceptance
of such successor Administrative Agent





--------------------------------------------------------------------------------





by the Company and the Required Lenders or (ii) the thirtieth day after such
notice of resignation. Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, upon five
Business Days’ notice to the Company, to appoint a successor Administrative
Agent. If neither the Required Lenders nor the Administrative Agent has
appointed a successor Administrative Agent, then the Required Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent. Upon the acceptance
of any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly transfer to such successor Administrative Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Loan Documents, whereupon
such retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 14 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent hereunder.


(b)    Any resignation of Wells Fargo Bank, National Association, or its
successor as the Administrative Agent pursuant to this Section 14.7 shall also
constitute the resignation of Wells Fargo Bank, National Association, or its
successor as an Issuing Lender and the Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become a successor Issuing Lender and the
successor Swing Line Lender for all purposes hereunder. In such event the
Company shall prepay any outstanding Swing Line Loans made by the retiring
Administrative Agent in its capacity as Swing Line Lender.


14.8    Withholding Taxes. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including Attorney Costs and
out-of-pocket expenses) incurred.


14.9    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under the Bankruptcy Code or other applicable Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders (including Attorney Costs) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of such Person or in any such proceeding.


SECTION 15GENERAL.


15.1    Waiver; Amendments. No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. Except as contemplated by Section
2.1.2(c) or 15.1.1, no amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless





--------------------------------------------------------------------------------





the same shall be in writing and acknowledged by Lenders having an aggregate Pro
Rata Shares of not less than the aggregate Pro Rata Shares expressly designated
herein with respect thereto or, in the absence of such designation as to any
provision of this Agreement, by the Required Lenders, and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent shall (a) extend or increase the Commitment of
any Lender without the written consent of such Lender, (b) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender directly affected thereby, (c) reduce the principal amount of any
Loan, the rate of interest thereon or any fees payable hereunder (except for
periodic adjustments of interest rates and fees based on a change in applicable
Level as expressly provided herein), without the consent of each Lender directly
affected thereby, (d) change the definition of Required Lenders or any provision
of this Section 15.1, or reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent, without, in each case, the
written consent of all Lenders; (e) change Section 7.5 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby or (f) release any guarantor
from its guarantee of the Obligations without the written consent of each
Lender. No provision of Section 14 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent. No provision
of this Agreement relating to the rights or duties of an Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of
such Issuing Lender. No provision of this Agreement relating to the rights or
duties of the Swing Line Lender in its capacity as such, shall be amended,
modified or waived without the consent of the Swing Line Lender.


15.1.1    Extension Offers.


(a)    The Company may on one or more occasions after the 2019 Restatement
Effective Date, by written notice to the Administrative Agent, make one or more
offers (each, an “Extension Offer”) to all the Lenders of one or more classes
(each class subject to such an Extension Offer, an “Extension Request Class”) to
enter into one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment(s) and (ii) the date on which such
Extension Permitted Amendment(s) are requested to become effective (which shall
not be less than 5 Business Days nor more than 30 Business Days after the date
of such notice, unless otherwise agreed to by the Administrative Agent).
Extension Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Extension Request Class that accept
the applicable Extension Offer (such Lenders, the “Extending Lenders”) and, in
the case of any Extending Lender, only with respect to such Lender’s Loans and
Commitments of such Extension Request Class as to which such Lender’s acceptance
has been made. The Company shall have the right to withdraw any Extension Offer
upon written notice to the Administrative Agent in the event that the aggregate
amount of Loans and Commitments of the Extending Lenders is less than the
aggregate amount specified by the Company in the Extension Offer to be extended.


(b)    An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by the Company, each applicable
Extending Lender and the Administrative Agent; provided that no Extension
Permitted Amendment shall become effective unless (i) no Unmatured Event of
Default shall have occurred and be continuing on the date of effectiveness
thereof, (ii) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects, and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date, and (iii) the Company shall have delivered to the Administrative
Agent such customary legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other customary documents as shall
reasonably be requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Agreement. Each Extension Agreement may, without the consent
of any Lender other than the applicable Extending Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Loans and/or Commitments of the accepting





--------------------------------------------------------------------------------





Lenders as a new “class” of loans and/or commitments hereunder; provided that,
except as otherwise agreed to by each Issuing Lender and the Swing Line Lender,
(i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swing Line Loan
as between the commitments of such new “class” and the remaining Commitments
shall be made on a ratable basis as between the commitments of such new “class”
and the remaining Commitments and (ii) the Termination Date, as such term is
used in reference to Letters of Credit or Swing Line Loans, may not be extended
without the prior written consent of each Issuing Lender and the Swing Line
Lender, as applicable.


15.2    Notices.


15.2.1    Notices Generally. Except as otherwise provided in Sections 2.2.2 and
2.2.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at (i) in the case of
the Company, the Administrative Agent, any Issuing Lender or the Swing Line
Lender, its address shown on Annex B or at such other address as such party may,
by written notice received by the other parties, have designated as its address
for such purpose or (ii) in the case of any Lender, its address specified in an
administrative questionnaire in the form supplied by the Administrative Agent.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received.


15.2.2    Electronic Communications.


(a)    Notices and other communications to Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(b)    Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.


(c)    The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall





--------------------------------------------------------------------------------





any Agent nor any of the Agent Affiliates have any liability to any Loan Party,
any Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or any Agent’s transmission of
communications through the internet.


(d)    Each Loan Party, each Lender, each Issuing Lender and each Agent agrees
that the Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.


(e)    All uses of the Platform shall be governed by and subject to, in addition
to this Section 15.2, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.


15.3    Computations. All accounting terms not specifically or completely
defined herein shall be construed in conformity with GAAP. No change in GAAP
after the 2019 Restatement Effective Date will affect the computation of any
financial ratio or requirement set forth in any Loan Document; provided that in
the event of any such change that would affect such computations, either the
Company or the Required Lenders may request that the Administrative Agent and
the Company negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders and the Company); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


15.4    Costs and Expenses. The Company agrees to pay on written demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent (including Attorney Costs) in connection with the preparation, execution,
syndication, delivery and administration (including the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred by the
Administrative Agent and each Lender after an Event of Default in connection
with the collection of the Obligations or the enforcement of this Agreement, the
other Loan Documents or any such other documents or during any workout,
restructuring or negotiations in respect thereof; provided that Attorney Costs
shall be limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders (taken as a whole) or all indemnified parties (taken as a whole), as
the case may be, and, if reasonably necessary, a single local counsel for the
Administrative Agent and the Lenders (taken as a whole) or all indemnified
parties (taken as a whole), as the case may be, in each relevant jurisdiction
and with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected indemnified parties similarly situated and taken as
a whole). In addition, the Company agrees to pay, and to save the Administrative
Agent and the Lenders harmless from all liability for, any fees of the Company’s
auditors in connection with any reasonable exercise by the Administrative Agent
and the Lenders of their rights pursuant to Section 10.2.


15.5    Assignments; Participations.


15.5.1    Assignments. (a) Any Lender may at any time assign all or any portion
of such Lender’s Loans and Commitments (i) to any Person meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee” upon the giving
of notice to the Company and the Administrative Agent and upon such Person being
consented to by each Issuing Lender (such consent not to be unreasonably
withheld or delayed); and (ii) to any Person meeting the criteria of clause (ii)
of the definition of the term of “Eligible Assignee” upon such Person (except in
the case of assignments made by or to any Joint Bookrunner or any of its
Affiliates) being consented to by each of the Company, the Administrative Agent,
each Issuing Lender and the Swing Line Lender (such consents not to be (x)
unreasonably withheld or delayed or (y) in the case of the Company, required at
any time an Event of Default under clauses (a) or (c) of Section 13.1 has
occurred and is continuing).





--------------------------------------------------------------------------------







Any such assignment (other than to another Lender, an Affiliate of a Lender or
an approved fund) shall be in an amount of an integral multiple of $5,000,000
(or lesser amounts if agreed by the Company and the Administrative Agent) or, if
less, the remaining Commitments and Loans held by the assigning Lender. The
Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to such Person (an “Assignee”) until the Administrative Agent shall
have received and accepted an effective assignment agreement in substantially
the form of Exhibit C hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of $3,500
(except that no such registration and processing fee shall be payable in the
case of an assignee which is already a Lender or is an Affiliate of a Lender or
a Person under common management with a Lender). Any attempted assignment not
made in accordance with this Section 15.5.1 shall be treated as the sale of a
participation under Section 15.5.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within five Business Days after notice
thereof.
(b)    From and after the date on which the conditions described above have been
met (such date, the “Assignment Date”), (i) such Assignee shall be deemed
automatically to have become a party hereto and, to the extent that rights and
obligations hereunder have been assigned to such Assignee pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (ii) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights (other than its indemnification
rights) and obligations hereunder. Upon the request of the Assignee (and, as
applicable, the assigning Lender) pursuant to an effective Assignment Agreement,
the Company shall execute and deliver to the Administrative Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Share of the Commitment (and, as
applicable, a Note in the principal amount of the Pro Rata Share of the
Commitment retained by the assigning Lender). Each such Note shall be dated the
effective date of such assignment. Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to the Company any prior Note held by
it.


(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 15.5.1 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


15.5.2    Participations. Any Lender may at any time sell to one or more Persons
(other than a natural Person, a Loan Party or an Affiliate of a Loan Party)
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. The Company agrees that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
Section 8 as if it were a Lender (provided that on the date of the sale of
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or Section 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each





--------------------------------------------------------------------------------





Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


15.5.3    Resignation as Issuing Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time any Issuing Lender
assigns all of its Commitment (excluding its commitment to issue Letters of
Credit) and Loans pursuant to Section 15.5.1, the applicable Issuing Lender may,
upon 30 days' prior written notice to the Company and the Administrative Agent,
resign as Issuing Lender. In such event, the Company shall be entitled to
appoint a Lender who agrees to be a successor Issuing Lender hereunder. If an
Issuing Lender ceases to be an Issuing Lender pursuant to this Section 15.5.3,
it shall retain all the rights, powers, privileges and duties of an Issuing
Lender hereunder with respect to all Letters of Credit outstanding as of the
effective date of such Issuing Lender's resignation and all L/C Exposure with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.3.2 and to fund participations in unreimbursed
disbursements under Letters of Credit pursuant to Section 2.3.4).


15.6    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at its Principal Office a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of,
and principal amounts (and related interest amounts) owing to, each Lender from
time to time and whether such Lender is the original Lender or the Assignee. No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register. All records of transfer of a Lender’s
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans. The Administrative Agent shall not
incur any liability of any kind with respect to any Lender with respect to the
maintenance of the Register. The Register shall be available for inspection by
the Company or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice.


15.7    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.


15.8    Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender (which
term shall, for the purposes of this Section 15.8, include each Issuing Lender)
agree to maintain, using efforts the Administrative Agent or such Lender applies
to maintain the confidentiality of its own confidential information, as
confidential all information provided to them by any Loan Party, except that the
Administrative Agent and each Lender may disclose such information (a) to its
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of the Administrative
Agent, such Lender or such Affiliate on a “need to know” basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 15.8 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by Law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party;





--------------------------------------------------------------------------------





(f) to any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender; (g) to any Affiliate of the Administrative
Agent or each Issuing Lender (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (h) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the facilities provided for in this Agreement or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities provided
for in this Agreement; or (i) that ceases to be confidential through no fault of
the Administrative Agent or any Lender or any of their Affiliates.
Notwithstanding the foregoing, the Company consents to the publication by the
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.


15.9    Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable Law.


15.10    Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable Law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


15.11    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3 and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders).


15.12    [Reserved].


15.13    Successors and Assigns. This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender (and any purported assignment or transfer without such consents shall be
null and void).


15.14    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.


15.15    Customer Identification - USA Patriot Act Notice. Each Lender and Wells
Fargo Bank, National Association (for itself and not on behalf of any other
party), hereby notifies the Loan Parties that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 10756, signed into law October 26,
2001 (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or Wells
Fargo Bank, National Association, as applicable, to identify the Loan Parties in
accordance with the Act.


15.16    Indemnification by the Company. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND
THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE
COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT,
EACH JOINT LEAD ARRANGER, EACH ISSUING LENDER, EACH LENDER AND EACH OF THE
OFFICERS,





--------------------------------------------------------------------------------





DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT, EACH
JOINT LEAD ARRANGER, EACH ISSUING LENDER, AND EACH LENDER (EACH A “LENDER
PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF
ACTION, SUITS, LOSSES, LIABILITIES, PENALTIES, DAMAGES AND EXPENSES INCURRED BY
ANY LENDER PARTY OR ASSERTED AGAINST ANY LENDER PARTY BY ANY PERSON (INCLUDING
THE COMPANY OR ANY OTHER LOAN PARTY), INCLUDING ATTORNEY COSTS (LIMITED TO ONE
COUNSEL IN EACH APPLICABLE JURISDICTION AND WITH RESPECT TO EACH RELEVANT
SPECIALTY AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, ONE
ADDITIONAL COUNSEL IN EACH RELEVANT JURISDICTION TO EACH AFFECTED LENDER PARTY
SIMILARLY SITUATED) (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), AS A RESULT
OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF
CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, OR ANY REFINANCING, (B) THE USE, HANDLING,
RELEASE, THREATENED RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE,
TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES, (C) ANY
VIOLATION OF ANY ENVIRONMENTAL LAWS BY ANY LOAN PARTY OR UNRESTRICTED SUBSIDIARY
WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES OR
THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY
DISPOSED OF HAZARDOUS SUBSTANCES, (E) ANY OTHER ENVIRONMENTAL CLAIM RELATING TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES OR (F) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF (I) THE APPLICABLE LENDER PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION OR (II) ANY DISPUTE SOLELY AMONG
THE LENDER PARTIES NOT ARISING OUT OF ANY ACT OR OMISSION BY THE COMPANY OR ANY
OF ITS AFFILIATES (OTHER THAN A JOINT LEAD ARRANGER OR AN AGENT ACTING IN THEIR
CAPACITIES AS SUCH). IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


15.17    Nonliability of Lenders. The relationship between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Company or any of its
subsidiaries arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Loan Parties, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. Neither
the Administrative Agent nor any Lender undertakes any responsibility to the
Company or any of its subsidiaries to review or inform the Company or any of its
subsidiaries of any matter in connection with any phase of the Company or any of
its subsidiaries’ business or operations. The Company agrees, on behalf of
itself and each of its subsidiaries, that neither the Administrative Agent nor
any Lender shall have liability to the Company or any of its subsidiaries
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company or any of its subsidiaries in connection with, arising out of, or in any
way related to the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. The
Administrative Agent, the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Company and
its Affiliates, and neither the Administrative Agent or any Lender has any
obligation to disclose any of such interests to the Company or its Affiliates.
NO PARTY HERETO SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS
OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER
SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR
SHALL ANY PARTY HERETO HAVE ANY LIABILITY WITH RESPECT TO, AND EACH PARTY (AND
THE COMPANY ON BEHALF OF





--------------------------------------------------------------------------------





ITSELF AND EACH OTHER LOAN PARTY), HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE 2019 RESTATEMENT
EFFECTIVE DATE); PROVIDED THE FOREGOING SHALL NOT LIMIT THE COMPANY’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 15.16. The Company acknowledges
that it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party. No joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among the
Company or any of its subsidiaries and the Lenders.


15.18    Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM ENFORCING A JUDGMENT IN ANY
OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


15.19    Waiver of Jury Trial. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT,
EACH JOINT LEAD ARRANGER AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


15.20    Statutory Notice-Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of this Agreement and the
other Loan Documents:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT THE COMPANY AND EACH OTHER LOAN PARTY (BORROWER)
AND THE ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
The Company acknowledges that there are no other agreements between the
Administrative Agent, Lenders, the Company and the other Loan Parties, oral or
written, concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.
15.21    Survival of Representation, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof of the making of any Loan or the issuance or
renewal of any Letter of Credit. Notwithstanding anything herein or implied by
law to the contrary, the agreements of each Loan Party set forth in Sections
8.1, 15.4 and 15.16 and the agreements of the Lenders set forth in Sections 7.5,
14.3.2, 14.6 and 14.9 shall survive repayment of the Obligations, cancellation
of any Notes, expiration or termination of the Letters of Credit and the
reimbursement of any amounts drawn thereunder and termination of this Agreement.





--------------------------------------------------------------------------------







15.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent,
a Lender or an Issuing Lender, as applicable, could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Company in respect of any such sum due
from it to the Administrative Agent or any Lender or Issuing Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender or Issuing Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender or Issuing Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender from the Company in the Agreement Currency, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or Issuing Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender in such currency, the Administrative Agent or such Lender or
Issuing Lender, as the case may be, agrees to return the amount of any excess to
the Company.


15.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


(c)    The following terms shall for purposes of this Section have the meanings
set forth below:
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which





--------------------------------------------------------------------------------





is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
15.24    Certain ERISA Matters


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:




(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or







--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.




(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent, the Joint Lead Arrangers and their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).







